


--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 
 


SECURITIES PURCHASE AGREEMENT
BY AND BETWEEN
STRATA SKIN SCIENCES, INC.,
AND
ACCELMED GROWTH PARTNERS, L.P.


________________________
Dated as of March 30, 2018



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

     
Page
1.
PURCHASE AND SALE OF SECURITIES.
 
 1
 
1.1.
Purchased Shares
   1  
1.2.
Closing
   2  
1.3.
Payment of Purchase Price; Delivery of Security
   2
2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
   2  
2.1.
Organization and Qualification
   2  
2.2.
Authorization; Enforcement; Validity
   3  
2.3.
Issuance of Purchased Shares
   4  
2.4.
No Conflicts
   4  
2.5.
Consents
   4  
2.6.
Acknowledgment Regarding Buyer's Purchase of Purchased Shares
   4  
2.7.
No General Solicitation; Placement Agent's Fees
   5  
2.8.
No Integrated Offering
   5  
2.9.
Application of Takeover Protections; Rights Agreement
   5  
2.10.
SEC Documents; Financial Statements
   6  
2.11.
Absence of Certain Changes
   6  
2.12.
No Undisclosed Events, Liabilities, Developments or Circumstances
   7  
2.13.
Conduct of Business; Regulatory Permits
   7  
2.14.
Foreign Corrupt Practices
   8  
2.15.
Sarbanes-Oxley Act
   8  
2.16.
Transactions with Affiliates
   8  
2.17.
Equity Capitalization
   8  
2.18.
Indebtedness and Other Contracts
   9  
2.19.
Absence of Litigation
     
2.20.
Insurance
   10  
2.21.
Employee Relations
   10  
2.22.
Pensions
   11  
2.23.
Personal Property
   11  
2.24.
Real Property.
   11  
2.25.
Intellectual Property Rights
   12  
2.26.
FDA
 
 13
 
2.27.
Healthcare Matters
   15  
2.28.
Environmental Laws
   16  
2.29.
Product Liability and Warranty
   17  
2.30.
Data Privacy
   17  
2.31.
Tax Status
   17  
2.32.
Internal Accounting and Disclosure Controls
   18  
2.33.
Off Balance Sheet Arrangements
   19  
2.34.
Investment Company Status
   19  
2.35.
Acknowledgement
   19  
2.36.
Manipulation of Price
   19  
2.37.
U.S. Real Property Holding Corporation
   19


 
 


-i-

--------------------------------------------------------------------------------


 
 

 
2.38.
Registration Eligibility
 
19
 
2.39.
Transfer Taxes
 
20
 
2.40.
Shell Company Status
 
20
 
2.41.
Illegal or Unauthorized Payments; Political Contributions
 
20
 
2.42.
Money Laundering
 
20
 
2.43.
Registration Rights
 
20
 
2.44.
Accounts Receivable
 
20
 
2.45.
Relationships with Customers and Suppliers
 
20
 
2.46.
Incentive Plan
 
21
 
2.47.
Acknowledgement
 
21



 
3.
 
BUYER'S REPRESENTATIONS AND WARRANTIES.
 
21
 
3.1.
Organization; Authority
 
21
 
3.2.
No Public Sale of Distribution
 
21
 
3.3.
Accredited Investor Status
 
22
 
3.4.
Reliance on Exemptions
 
22
 
3.5.
Information
 
22
 
3.6.
No Governmental Review
 
22
 
3.7.
Transfer or Resale
 
22
 
3.8.
Validity; Enforcement
 
23
 
3.9.
No Conflicts
 
23
 
3.10.
Availability of Funds
 
23
 
3.11.
Manipulation of Price
 
23
 
3.12.
Illegal or Unauthorized Payments; Political Contributions
 
23
 
3.13.
Money Laundering
 
24
 
3.14.
Legends
 
24
 
3.15.
Ownership of Common Stock
 
24
 
3.16.
Foreign Investors
 
24


 
 
4.
 
COVENANTS.
 
 
24
 
4.1.
Commercially Reasonable Efforts
 
24
 
4.2.
Corporate Examinations and Investigations
 
24
 
4.3.
Proxy Statement; Other Required Company Filing; Company Stockholders Meeting.
 
25
 
4.4.
Form D and Blue Sky
 
27
 
4.5.
Reporting Status
 
27
 
4.6.
Use of Proceeds
 
27
 
4.7.
Financial Information
 
27
 
4.8.
Listing
 
28
 
4.9.
Disclosure of Transactions and Other Material Information
 
28
 
4.10.
Conduct of Business
 
28
 
4.11.
Buyer Protective Provisions
 
29
 
4.12.
Additional Offering
 
30
 
4.13.
No Solicitation
 
30
 
4.14.
Board Composition; Chairman of the Board; Options
 
32
 
4.15.
Bylaws and Certificate of Incorporation
 
32
 
4.16.
D&O Insurance
 
32


 
 
 
-ii-

--------------------------------------------------------------------------------


 
 
 

 
4.17.
Rafaeli
 
33
 
4.18.
Auditors
 
34
 
5.
 
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.
 
34
 
5.1.
Legends
 
34
 
5.2.
Removal of Legends
 
34
6.
 
CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
35
7.
 
CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE.
 
35
8.
 
TERMINATION.
 
38
 
8.1.
Termination
 
38
 
8.2.
Consequences of Termination.
 
39
9.
 
MISCELLANEOUS.
 
39
 
9.1.
Governing Law; Jurisdiction; Jury Trial
 
39
 
9.2.
Counterparts
 
40
 
9.3.
Headings; Gender
 
40
 
9.4.
Severability
 
40
 
9.5.
Entire Agreement; Amendments
 
40
 
9.6.
Notices
 
41
 
9.7.
Successors and Assigns
 
42
 
9.8.
No Third Party Beneficiaries
 
42
 
9.9.
Survival
 
42
 
9.10.
Further Assurances
 
42
 
9.11.
Indemnification
 
43
 
9.12.
Fees and Expenses
 
44
 
9.13.
Construction
 
45
 
9.14.
Remedies
 
45
 
9.15.
Exercise of Right
 
45


Schedules
Schedule 2 – Company Disclosure Schedule
Schedule 7.1.2 – Stockholders Undertakings
Schedule 7.1.4 – Subscription Agreement
Schedule 7.1.5 – Registration Rights Agreement
Schedule 7.1.16 – CEO Employment Agreement

-iii-

--------------------------------------------------------------------------------


 
 


SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of March 30,
2018, is entered into by and between STRATA Skin Sciences, Inc., a Delaware
corporation (the "Company"), and Accelmed Growth Partners, L.P., a Cayman Island
exempted limited partnership ("Buyer").
RECITALS
A.          The Company has outstanding shares of common stock, par value $0.001
per share (the "Common Stock"), which shares of Common Stock are currently
traded on the Nasdaq Capital Market (the "Principal Market").
B.          The Company and Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506
of Regulation D ("Regulation D") as promulgated by the United States Securities
and Exchange Commission (the "SEC") under the 1933 Act.
C.          Buyer wishes to purchase, and the Company wishes to issue and sell,
upon the terms and conditions stated in this Agreement, shares of Common Stock
of the Company as further specified herein.
D.          The Board of Directors of the Company (the "Board") has approved
this Agreement, the other Transaction Documents, and the transactions
contemplated hereby and thereby.
E.          In order to induce Buyer to enter into this Agreement the Major
Stockholders have delivered to the Company the Stockholders' Undertakings to be
effective upon execution of this Agreement.
F.          The defined terms contained herein are defined in the Index of
Defined Terms attached hereto.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
1.          PURCHASE AND SALE OF SECURITIES.
          1.1.          Purchased Shares.  At the Closing, subject to the
satisfaction (or waiver) of the conditions set forth in Section 6 and Section 7
below, the Company shall issue and sell to Buyer, and Buyer shall purchase from
the Company, 12,037,037 shares of Common Stock of the Company (the "Purchased
Shares") for an aggregate purchase price of thirteen million dollars
($13,000,000) (the "Purchase Price"), reflecting a price per share of $1.08
(rounded up to nearest number of whole shares).

--------------------------------------------------------------------------------



          

          1.2.          Closing.  The closing (the "Closing") of the purchase of
the Purchased Shares by Buyer as contemplated by this Agreement shall occur at
the offices of Pepper Hamilton LLP, 1313 North Market Street, Suite 5100,
Wilmington, Delaware 19801 or by an exchange of signature pages by fax or email,
unless another place or method is agreed to by the Company and Buyer.  The date
and time of the Closing (the "Closing Date") shall be 10:00 a.m., New York time,
on the first (1st) Business Day on which the conditions to the Closing set forth
in Section 6 and Section 7 below are satisfied or waived (or such later date as
is mutually agreed to by the Company and Buyer).  As used herein, "Business Day"
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.
          1.3.          Payment of Purchase Price; Delivery of Security.  On the
Closing Date, (i) Buyer shall pay the Purchase Price to the Company for the
Purchased Shares by wire transfer of immediately available funds in accordance
with the Company's written wire instructions and (ii) the Company shall issue to
Buyer the Purchased Shares registered in the name of Buyer, and evidenced by a
stock certificate delivered at Closing in the manner set forth in Section 5.1.
2.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to Buyer the matters set forth in this
Section 2, as may be qualified by the corresponding section of the disclosure
schedule delivered by the Company to Buyer (the "Company Disclosure Schedule"). 
These representations and warranties, and the information set forth in the
Company Disclosure Schedule, are current as of the date of this Agreement,
except to the extent that a representation, warranty or section of the Company
Disclosure Schedule expressly states that such representation or warranty, or
information in such section of the Company Disclosure Schedule, is current only
as of an earlier date.
          2.1.          Organization and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and has the requisite power and authorization to own
its properties and to carry on its business as now being conducted and as
presently proposed to be conducted.  The Company has no subsidiaries other than
MTech India LLC and Photomedex India Private Limited (the "Subsidiaries").  
Except as set forth in Schedule 2.1 of the Company Disclosure Schedule, each of
the Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation (or formation, as applicable),
and has the requisite power and authorization to own its properties and to carry
on its business as now being conducted and as presently proposed to be
conducted.  The Company and each of the Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
"Material Adverse Effect" means any material adverse effect on (i) the business,
properties, assets, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (ii) the authority or ability of the Company
to perform any of its obligations under any of the Transaction Documents;
provided, however, that any effect, to the extent resulting from any of the
following, in and of itself or themselves, shall not constitute, and shall not
be taken into
- 2 -

--------------------------------------------------------------------------------



account in determining whether there has been or will be, a Material Adverse
Effect:  (i) changes in general economic, regulatory or political conditions or
changes generally affecting the securities or financial markets; (ii) any
actions, suits, claims, hearings, arbitrations, investigations or other
proceedings relating to or arising out of this Agreement or the transactions
contemplated by this Agreement by or before any governmental entity; (iii) a
change in the market price or trading volume of the Common Stock; (iv) changes
in general economic conditions or changes affecting the industry in which the
Company operates generally (as opposed to Company-specific changes) so long as
such changes do not have a disproportionate effect on the Company and its
Subsidiaries taken as a whole; and (v) any implementation or adoption after the
date hereof by a governmental authority of or changes or prospective changes in,
applicable laws or accounting rules, including generally accepted accounting
principles or interpretations thereof, or any changes or prospective changes in
the interpretation or enforcement of any of the foregoing.  The Subsidiaries are
wholly owned directly or indirectly by the Company, the shares in the
Subsidiaries are free and clear of any encumbrances and no Person other than the
Company has any rights convertible or exercisable into equity interests in any
of the Subsidiaries or has claimed any encumbrance in respect of the shares in
the Subsidiaries.  "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.  The Company does not have any equity interest in (or any right
convertible or exercisable into equity interest of) any entity other than the
Subsidiaries.  Neither of the Subsidiaries has any equity interest in (or any
right convertible or exercisable into equity interest of) any other entity.
 
2.2.          Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into, and perform its
obligations under, this Agreement and the other Transaction Documents to which
it is a party, and to issue the Purchased Shares in accordance with the terms
hereof and thereof as applicable, subject to the receipt of the affirmative vote
of the holders of a majority of the votes cast at the Company Stockholders
Meeting (the "Company Stockholder Approval").  The execution and delivery by the
Company of this Agreement and the other Transaction Documents to which it is a
party, and the consummation by the Company of the transactions contemplated
hereby and thereby, have been duly authorized by the Board and, other than the
filing with the SEC of one or more Registration Statements (as defined in the
Registration Rights Agreement) in accordance with the requirements of the
Registration Rights Agreement, a Form D with the SEC and any other filings as
may be required by any state securities agencies, no further filing, consent or
authorization is required by the Company, the Board or its stockholders or other
governing body, other than the Company Stockholder Approval.  This Agreement has
been, and the other Transaction Documents to which the Company is a party will
be, upon delivery at the Closing, duly executed and delivered by the Company,
and each constitutes, or when delivered in accordance with the terms hereof will
constitute, the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, (i) except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies, (ii) except as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies  and
except as rights to indemnification and to contribution may be limited by
federal or state securities law. "Transaction Documents" means, collectively,
this Agreement, the Stockholders
- 3 -

--------------------------------------------------------------------------------



Undertakings, the Registration Rights Agreement, and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.
 
          2.3.          Issuance of Purchased Shares.  The issuance of the
Purchased Shares is (or will be prior to the Closing) duly authorized and, upon
issuance in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof.  Subject to the accuracy of the representations and warranties of
Buyer in this Agreement, the offer and issuance by the Company of the Purchased
Shares is exempt from registration under the 1933 Act.
          2.4.          No Conflicts.  Assuming receipt of the Company
Stockholder Approval, and except as set forth on Section 2.4 of the Company
Disclosure Schedule, the execution, delivery and performance by the Company of
the Transaction Documents to which it is a party, and the consummation by the
Company of the transactions contemplated hereby and thereby, will not (i) result
in a violation of the Certificate of Incorporation of the Company, any capital
stock of the Company or Bylaws of the Company, (ii) materially conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company is a party, or (iii) assuming the
accuracy of the representations and warranties of Buyer set forth herein, result
in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Principal Market) applicable to
the Company or by which any property or asset of the Company is bound and which
will have a Material Adverse Effect.
          2.5.          Consents.  The Company is not required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC, obtaining the Company Stockholder Approval, the consents required
pursuant to Section 2.4 of the Disclosure Schedule (all of which shall be
obtained by the Company at or prior to Closing), the filings required pursuant
to Sections 4.3 and 4.9, and any other filings, notices or applications as may
be required by any state securities agencies), any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under, or
contemplated by, the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. Assuming the Company Stockholder Approval is obtained,
there is no requirement for the Company to obtain approval of the Principal
Market for listing or trading of the "Registrable Securities" (as defined in the
Registration Rights Agreement) which constitute Common Stock.
          2.6.          Acknowledgment Regarding Buyer's Purchase of Purchased
Shares.  The Company acknowledges and agrees that Buyer is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that Buyer is not (i)
an officer or director of the Company, (ii) an "affiliate" (as defined in Rule
144) of the Company or (iii) to its Knowledge, a "beneficial owner" of more than
10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act
- 4 -

--------------------------------------------------------------------------------



          

of 1934 as amended (the "1934 Act")).  The Company further acknowledges that
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to Buyer's purchase of the Purchased Shares.  The Company further
represents to Buyer that the Company's decision to enter into the Transaction
Documents to which it is a party has been based solely on the independent
evaluation by the Company and its representatives.
          2.7.          No General Solicitation; Legal Fees; Placement Agent's
Fees.  Neither the Company, nor any of its affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Purchased Shares, except as set forth in Section 2.7 of the Company
Disclosure Schedule.  The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or brokers' commissions (other
than for Persons engaged by Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  Except as set forth in
Section 2.7 of the Company Disclosure Schedule, the Company has not engaged any
placement agent or other agent in connection with the offer or sale of the
Purchased Shares.
          2.8.          No Integrated Offering.  None of the Company or any of
its affiliates, nor any Person acting on its behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Purchased Shares under the 1933 Act, whether through integration with
prior offerings or otherwise.  None of the Company, its affiliates nor any
Person acting on its behalf will take any action or steps that would require
registration of the issuance of any of the Purchased Shares under the 1933 Act
or cause the offering of any of the Purchased Shares to be integrated with other
offerings of securities of the Company.
          2.9.          Application of Takeover Protections; Rights Agreement. 
The Company and the Board have taken all necessary action in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the laws of
any jurisdiction applicable to the Company, the Certificate of Incorporation,
Bylaws or other organizational documents, or otherwise, which is or could become
applicable to Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Purchased Shares and Buyer's ownership of the Purchased Shares.  Without
limiting the generality of the foregoing, the Board has approved Buyer becoming
an "interested stockholder" within the meaning of Section 203 of Delaware
General Corporation Law as a result of the transactions contemplated by this
Agreement.  The Company does not have any stockholder rights plans or similar
arrangements relating to accumulations of beneficial ownership of shares of
Common Stock or a change in control of the Company.
          2.10.          SEC Documents; Financial Statements.  Since December
31, 2016, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act or has received an
- 5 -

--------------------------------------------------------------------------------



          

extension of such time of filing (all of the foregoing filed prior to the date
hereof and all exhibits and appendices included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the "SEC Documents").  The Company has
delivered to Buyer or its representatives true, correct and complete copies of
each of the SEC Documents not available on the EDGAR system.  As of their
respective dates, each of the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude the
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate).
          2.11.          Absence of Certain Changes. Since the date of the
Company's most recent audited financial statements contained in a Form 10-K,
except as disclosed in the SEC Documents filed subsequent to such Form 10-K,
there has been no Material Adverse Effect.  Since the date of the Company's most
recent audited financial statements contained in a Form 10-K, the Company has
not (i) declared or paid any dividends, (ii) sold any assets outside of the
ordinary course of business or (iii) made any material capital expenditures,
individually or in the aggregate, outside of the ordinary course of business. 
The Company has not taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company have any Knowledge or reason to
believe that any of its creditors intend to initiate involuntary bankruptcy
proceedings or any actual Knowledge of any fact which would reasonably lead a
creditor to do so.  After giving effect to the transactions contemplated hereby
to occur at or prior to the Closing, (i) the Company will not be Insolvent and
(ii) the Company has not engaged in any business or in any transaction, and the
Company is not about to engage in any business or in any transaction, for which
the Company's remaining assets constitute unreasonably small capital.
"Insolvent" means, (i) the present fair saleable value of the Company's assets
is less than the amount required to pay the Company's total Indebtedness, (ii)
the Company is unable to pay its debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company has current plans to incur or believes that it will incur debts that
would be beyond its ability to pay as such debts mature.  "Indebtedness" means,
with respect to any Person, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all guarantees and
arrangements having the economic effect of a guarantee of
- 6 -

--------------------------------------------------------------------------------





such Person of any other Indebtedness of any other Person, (iv) obligations
under letters of credit, bank guarantees and other similar contractual
obligations entered into by or on behalf of such Person (in each case whether or
not drawn, contingent or otherwise), (v) liabilities related to the deferred
purchase price of property or services (including any earn-outs, contingent
payments, seller notes or other similar obligations in connection with the
acquisition of a business) other than those trade payables and accrued expenses
incurred in the ordinary course of business, (vi) liabilities pursuant to
capitalized leases to the extent required to be capitalized under generally
accepted accounting principles, and (vii) net liabilities arising out of
interest rate and currency swap arrangements and any other arrangements designed
to provide protection against fluctuations in interest or currency rates. On the
Closing Date, except as set forth on Schedule 2.13 of the Company's Disclosure
Schedule, the Company and the Subsidiaries will not have any Indebtedness or
other liabilities other than Indebtedness and liabilities (i) set forth in the
last Quarterly Report on Form 10-Q filed by the Company with the SEC, or (ii)
meeting both of the following conditions: (A) such Indebtedness or liabilities
arose after the date of filing with the SEC of the Company's last Quarterly
Report on Form 10-Q, and (A) were incurred in the ordinary course of business of
the Company and the Subsidiaries and in compliance with the covenants and
agreements of the Company contained herein.
          2.12.          No Undisclosed Events, Liabilities, Developments or
Circumstances.  To the Company's Knowledge, no event, liability, development or
circumstance has occurred or exists with respect to the Company, any of the
Subsidiaries, or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise) that (i) would be required to be disclosed by the Company under
applicable securities laws on a Registration Statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, or (ii) would reasonably likely to have a
Material Adverse Effect.
          2.13.          Conduct of Business; Regulatory Permits.  The Company
is not in violation of any term of or in default under its Certificate of
Incorporation, any certificate of designation, or Bylaws.  Except as would not
have a Material Adverse Effect or as described in the NASDAQ Letters (as defined
below), to the Company's Knowledge, neither the Company nor any of the
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or to such Subsidiary,
and neither the Company nor any of the Subsidiaries will conduct its business in
violation of any of the foregoing.  Without limiting the generality of the
foregoing, except as described in the NASDAQ Letters, the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no Knowledge of any facts or circumstances that could reasonably
lead to suspension of the Common Stock by the Principal Market in the
foreseeable future.  Since January 1, 2017, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) except
as described in the NASDAQ Letters, the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
of the Common Stock from the Principal Market.  Each of the Company and the
Subsidiaries possesses all certificates, authorizations and permits issued by
the appropriate regulatory authorities necessary to conduct its businesses,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
the Company has not received any written or oral notice of proceedings relating
to the revocation or
- 7 -

--------------------------------------------------------------------------------



          

modification of any such certificate, authorization or permit. The "NASDAQ
Letters" means the letters dated as of April 27, 2016 and October 25, 2016,
delivered by the Principal Market to the Company.
          2.14.          Foreign Corrupt Practices.  Neither the Company nor any
of the Subsidiaries nor, to the Company's Knowledge, any director, officer,
agent, employee or other Person acting on behalf of the Company or any of the
Subsidiaries (as applicable) has, in the course of its actions for, or on behalf
of, the Company or any of the Subsidiaries (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
          2.15.          Sarbanes-Oxley Act.  Except as set forth on Schedule
2.15 of the Company's Disclosure Schedule, The Company is in compliance in all
material respects with all applicable requirements of the Sarbanes-Oxley Act of
2002 and all applicable rules and regulations promulgated by the SEC thereunder.
          2.16.          Transactions with Affiliates.  Except as set forth in
the SEC Documents and other than the Transaction Documents, and except as set
forth on Schedule 2.16 of the Company's Disclosure Schedule, none of the
officers or directors of the Company, and to the Company's Knowledge, none of
the employees or affiliates of the Company is presently a party to any
transaction with the Company (other than for ordinary course services as
employees, officers or directors and immaterial transactions), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director, employee
or affiliate or, to the Knowledge of the Company, any corporation, partnership,
trust or other Person in which any such officer, director, employee or affiliate
has a substantial interest or is an employee, officer, director, trustee or
partner, in each case that would be required to be disclosed pursuant to
Regulation S-K promulgated under the 1933 Act.
          2.17.          Equity Capitalization.  As of the date hereof, the
authorized capital stock of the Company consists solely of (a) 150,000,000
shares of Common Stock, $0.001 par value, of which 4,379,425 are issued and
outstanding and (b) 10,000,000 shares of preferred stock, $0.10 par value, of
which (i) 12,300 of which are designated series A Convertible Preferred Stock,
of which 0 are issued and outstanding, (ii) 12,300 of which are designated
series B Convertible Preferred Stock, of which 0 are issued and outstanding, and
(iii) 40,617 of which are designated series C Convertible Preferred Stock, of
which 35,981 are issued and outstanding.  No shares of Common Stock are held in
treasury.  All of such outstanding shares are duly authorized and have been
validly issued and are fully paid and non-assessable. 5,784 shares of the
Company's issued and outstanding Common Stock on the date hereof are owned by
Persons who are "affiliates" (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company's issued and outstanding Common Stock are
"affiliates" without conceding that any such Persons are "affiliates" for
purposes of federal securities laws) of the Company.  Except as set forth on
Section 2.17 of the Company Disclosure
- 8 -

--------------------------------------------------------------------------------



          

Schedule or pursuant to the Transaction Documents:  (i) to the Company's
Knowledge, no Person owns 10% or more of the Company's issued and outstanding
shares of Common Stock (calculated based on the assumption that all convertible
securities, whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including "blockers") contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws); (ii) the Company's capital stock is not subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (iii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue any capital stock of the Company; (iv) there are no
outstanding debt securities, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
by which the Company is or may become bound; (v) there are no financing
statements securing obligations in any amounts filed in connection with the
Company with respect to any outstanding Indebtedness; (vi) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the 1933 Act (except pursuant to the
Registration Rights Agreement); (vii) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company; (viii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Purchased Shares; (ix)
the Company has no stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (x) the Company does not have
any liabilities or obligations required to be disclosed in the SEC Documents
which are not so disclosed in the SEC Documents, other than those incurred in
the ordinary course of the Company's business and which does not or would not
reasonably be expected to have a Material Adverse Effect.  The Company has
furnished to Buyer true, correct and complete copies of the Company's Amended
and Restated Certificate of Incorporation, as amended and as in effect on the
date hereof (the "Certificate of Incorporation"), and the Company's Amended and
Restated Bylaws, as amended and as in effect on the date hereof (the "Bylaws"),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.
          2.18.          Indebtedness and Other Contracts. Except as set forth
on Schedule 2.18 of the Company's Disclosure Schedule, the Company is not in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect.  Except as disclosed in the SEC Documents, the Company (i) does
not have any material outstanding Indebtedness or other material obligations and
(ii) is not a party to any contract, agreement or instrument, the violation of
which, or default under which, by the other party(ies) to such contract,
agreement or instrument would reasonably be expected to result in a Material
Adverse Effect.
          2.19.          Absence of Litigation.  There is no action, suit,
proceeding, inquiry or investigation before or by the Principal Market, any
court, public board, government agency,
- 9 -

--------------------------------------------------------------------------------



          

self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company's officers or directors which would be reasonably likely to
adversely affect the transactions contemplated by this Agreement or would
require disclosure in the SEC Documents, except as otherwise disclosed in the
SEC Documents or as set forth on Section 2.19 of the Company Disclosure
Schedule.  There has not been, and to the Knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company or
any current or former director or officer of the Company.  The SEC has not
issued any stop order or other order suspending the effectiveness of any
Registration Statement filed by the Company under the 1933 Act or the 1934 Act.
          2.20.          Insurance.  The Company and the Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company is engaged.  The
Company has not been refused any insurance coverage sought or applied for, and
the Company has no reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
          2.21.          Employee Relations.  Neither the Company nor any of the
Subsidiaries is a party to any collective bargaining agreement nor, to the
Company's Knowledge, does it employ any member of a union and there are no works
councils or similar representative bodies within the Company or any of the
Subsidiaries. The Company and each Subsidiary is in compliance in all material
respects with its wage payment obligations to current and former employees and
with its obligations to make tax-related deductions or withholdings from such
wages.  To the Company's Knowledge, except as would not have a Material Adverse
Effect, since January 1, 2015, there has not been any workplace accident,
illness or injury suffered by any employee or independent contractor of the
Company or any of the Subsidiaries that is not fully recovered or recoverable by
insurance and that is likely to give rise to any liability by the Company or any
of the Subsidiaries to such current or former employee, independent contractor
of the Company or any of the Subsidiaries. No current executive officer (as
defined in Rule 501(f) promulgated under the 1933 Act) of the Company or any of
the Subsidiaries has notified the Company or any of the Subsidiaries that such
officer intends to leave the Company or any of the Subsidiaries or otherwise
terminate such officer's employment with the Company or any of the Subsidiaries.
No current executive officer of the Company or any of the Subsidiaries is, to
the Company's Knowledge, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, with the Company or a Subsidiary, in each case, except as would not
reasonably be likely to result in a Material Adverse Effect.  Except as
described in the SEC Documents or as set forth Schedule 2.21 of the Company's
Disclosure Schedule, there are no pending legal claims or, to the Company's
Knowledge, threatened legal claims, asserted by any current or former employee
of the Company or any of the Subsidiaries against the Company or any of the
Subsidiaries, in each case, except as would not reasonably be likely to result
in a Material Adverse Effect. The Company and each of the Subsidiaries is in
compliance in all material respects with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of
- 10 -

--------------------------------------------------------------------------------



          

employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. Except as set forth in the SEC Documents or as set
forth in Schedule 2.21 of the Company's Disclosure Schedule or as would not,
individually or in the aggregate, have a Material Adverse Effect, neither the
Company nor any of the Subsidiaries has entered into or made: (i) any agreement
currently in effect to make any payment or to grant any loan or advance to any
employee other than in respect of salary or standard benefits; (ii) any
agreement currently in effect with any employee that provides that a change of
control or a change of the management of the Company or any Subsidiary shall
entitle such employee to any payment or benefit whatsoever or entitling him to
treat himself as redundant or otherwise dismissed or released from any
obligation; (iii) any agreement currently in effect imposing an obligation on
the Company or any Subsidiary to change any terms of employment or working
conditions or to increase the rates of remuneration or to make any bonus or
incentive payments or any benefits in kind to any of its employees at any future
date nor has the Company or any Subsidiary announced or proposed any such
agreement; or (iv) any offer of an employment agreement to any person that is
outstanding.
          2.22.          Pensions. Except as set forth in Section 2.22 of the
Company Disclosure Schedule, neither the Company nor the Subsidiaries have
obligations in respect of any retirement benefits (including any pre-pension,
early retirement or similar benefits payable on or following retirement,
termination of employment, disability or death) for or in respect of any present
or former employee or managing director of the Company or any Subsidiary, and/or
their spouses or dependents.
          2.23.          Personal Property.  Except as set forth in Section 2.23
of the Company Disclosure Schedule, each of the Company and the Subsidiaries has
good and marketable title to its personal property owned by it which is material
to the business of the Company, in each case, free and clear of all liens,
encumbrances and defects except such as would not have a Material Adverse
Effect.
          2.24.          Real Property.
2.24.1.          Neither the Company nor any of the Subsidiaries owns any real
property or has the obligation to acquire title to any real property.
2.24.2.          Any real property and facilities held under lease by the
Company or any of the Subsidiaries (the "Company Real Property") are held by it
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any Subsidiary, as the case may be.
2.24.3.          Except as would not, individually or in the aggregate, have a
Material Adverse Effect:
2.24.3.1.          There are no liens or encumbrances affecting the Company Real
Property.
- 11 -

--------------------------------------------------------------------------------





2.24.3.2.          The current use of the Company Real Property complies with
every prevailing zoning plan and planning permission.
2.24.3.3.          No real property used or occupied by the Company or any of
the Subsidiaries, including the Company Real Property, is polluted or contains
or has contained asbestos.
2.24.3.4.          The Company and the Subsidiaries have observed the terms and
conditions of the leases of the Company Real Property and none of the Company or
any of the Subsidiaries received a complaint regarding any alleged breach of any
such terms or conditions.
2.24.4.          No obligation exists for the Company or any Subsidiary to
restore the Company Real Property in its original state.
          2.25.          Intellectual Property Rights.
2.25.1.          The Company and its Subsidiaries own, or possess adequate
rights or licenses to use, all trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights necessary or material for use in their
respective businesses as now conducted (the "Company Intellectual Property").
2.25.2.          Except as set forth on Section 2.25.2 of the Company Disclosure
Schedule, neither the Company nor any Subsidiary has assigned or licensed any
Company Intellectual Property to any third party.  Except as set forth in the
SEC Documents, the Company has not received any written notice or claim
challenging the ownership or possession of its rights to use the Company
Intellectual Property, or suggesting that any other Person has any claim of
legal or beneficial ownership with respect thereto.  Except as set forth in the
SEC Documents, the Company has not received any written notice challenging,
terminating, amending, or affecting the interest of the Company in the Company
Intellectual Property.
2.25.3.          The Company has taken all necessary actions deemed commercially
reasonable by the Company to maintain and protect the Company Intellectual
Property including, if and when applicable and required, the secrecy or
confidentiality thereof, to the extent any such actions may be taken by the
Company.  Except as would not have a Material Adverse Effect, all applicable
filing, examination, maintenance and legal fees due as of the date hereof in
connection with the Company Intellectual Property have been paid in full.
2.25.4.          Except as set forth in the SEC Documents or as set forth on
Schedule 2.25.4 of the Company's Disclosure Schedule, the Company has not
received written notice of a claim, nor does the Company have any Knowledge that
any of the Company Intellectual Property is invalid, unenforceable, or misused. 
As used in this Agreement, the term "Knowledge" of an entity means the knowledge
of any director, officer, general partner or manager of such entity, including
Knowledge that could have been obtained by any such director, officer, general
partner or manager of the entity following reasonable investigation of the
relevant matter.
- 12 -

--------------------------------------------------------------------------------





2.25.5.          No Company Intellectual Property licensed to the Company, and,
to the Knowledge of the Company, no intellectual property licensed by the
Company is involved in any interference, reissue, reexamination, opposition or
cancellation proceeding or any other litigation or proceeding of any kind in the
United States or in any other jurisdiction.
2.25.6.          Except as set forth on Section 2.25.6 of the Company Disclosure
Schedule, to the Knowledge of the Company, no third party has, will be or
currently is infringing, misappropriating, diluting or otherwise misusing any of
the Company Intellectual Property.
2.25.7.          To the Knowledge of the Company, the transactions contemplated
by this Agreement shall have no adverse effect on the right, title and interest
of the Company and in and to Company Intellectual Property.
2.25.8.          Except as disclosed to Buyer in writing prior to the date
hereof, all current employees and consultants of the Company have signed
agreements (for the benefit of the Company) containing confidentiality
provisions and invention assignment provisions.
2.25.9.          Except as set forth in the SEC Documents, the Company has not
received any written communications alleging, nor does the Company have any
Knowledge, that it has violated or, by conducting its business as currently
conducted is currently violating any of the intellectual property rights of any
other Person.  To the Company's Knowledge, it is not necessary to the business,
as currently conducted, to obtain any other intellectual property rights from
any third Person other than those which are owned by or licensed to the Company
or are in the public domain.
2.25.10.          To the Company's Knowledge and except as would not result in a
Material Adverse Effect, it is not necessary to the business, as currently
conducted, to utilize any intellectual property of any of its employees of the
Company made prior to their employment by the Company, except for inventions,
trade secrets or proprietary information that have been assigned or licensed to
the Company.
2.25.11.          Since the last filing by the Company of its Form 10-K through
the EDGAR system, there has not been any sale, assignment or transfer of
ownership interest in any Company Intellectual Property or other intangible
assets of the Company.
          2.26.          FDA.  Except as set forth in the SEC Documents or as
set forth on Section 2.26 of the Company Disclosure Schedule:
2.26.1.          As to each product subject to the Food and Drug Administration
("FDA"), any EU Regulatory Entity or any comparable foreign laws, rules and
regulations (such laws and regulations, "Medical Regulations") that has been
developed, manufactured, tested, distributed and/or marketed by or on behalf of
the Company or the Subsidiaries (each such product, a "Company Product"), each
such Company Product has been developed, manufactured, tested, distributed and
marketed in compliance in all material respects with all applicable requirements
under the Medical Regulations, including those relating to registration and
listing, good manufacturing practice requirements, quality systems regulations,
labeling, advertising, record keeping and filing of required reports and
security.  Except as set forth on
- 13 -

--------------------------------------------------------------------------------



          

Section 2.26.1 of the Company Disclosure Schedule, the Company or the
Subsidiaries have not received any written notices from the FDA, any EU
Regulatory Entity or any other governmental agency or third party requiring the
termination, suspension or modification of any, preclinical or clinical studies
or tests or alleging a violation of any applicable Medical Regulations with all
preclinical and clinical trials, Company Products or proposed products. For
purposes of this Section 2.26, "EU Regulatory Entity" means (a) the body which
has the authority to act on behalf of a European Union (EU) member state to
ensure that the requirements of applicable medical device directives are carried
out in that particular member state (a "Competent Authority"), (b) a
certification organization which the Competent Authority of an EU member state
designates to carry out one or more of the conformity assessment procedures
according to the medical device directives, and (c) other comparable
governmental or non-governmental regulatory entities of an EU member state.
2.26.2.          Except as set forth in Schedule 2.26.2 of the Company's
Disclosure Schedule, the Company and the Subsidiaries have not had any Company
Product or manufacturing site subject to a governmental entity (including FDA or
any EU Regulatory Entity) shutdown or import or export prohibition, nor received
any notice of inspectional observations, "warning letters," "untitled letters"
or, to the Knowledge of the Company, requests or requirements to make changes to
the operations of the Company's business or the Company Products that if not
complied with would reasonably be expected to materially adversely affect the
operations of the Company's business, or similar correspondence or written
notice from the FDA, an EU Regulatory Entity or other governmental entity in
respect of the Company's business and alleging or asserting noncompliance with
any applicable Medical Regulations, laws, governmental permits or such requests
or requirements of a governmental entity, and, to the Knowledge of the Company,
none of the FDA, any EU Regulatory Entity or any other governmental entity is
considering such action. No Company Product or other safety report with respect
to the Company or the Company Products has been reported by the Company, and to
the Knowledge of the Company, no Company Product or other safety report is under
investigation by any governmental entity with respect to the Company Products or
the Company's business.  Except as set forth in Schedule 2.26.2 of the Company's
Disclosure Schedule, neither the Company nor the Subsidiaries have received any
written notices from the FDA, any EU Regulatory Entity or any other governmental
agency or third party requiring termination, suspension or modification of any
preclinical or clinical studies or tests or alleging a violation of any
applicable laws or regulations in connection with all preclinical and clinical
trials, Company Products or proposed products.
2.26.3.          The Company and the Subsidiaries have filed or caused to be
filed all required notices and other reports, including adverse experience
reports, with respect to all preclinical and clinical trials with respect to the
Company Products, except where such failure to file would not have a Material
Adverse Effect.
2.26.4.          The Company and the Subsidiaries, or its designated agents, own
or have the right to use all regulatory documents, including all correspondence
and reports made to governmental authorities, with respect to the Company
Products or currently proposed products of the Company, except whether the
failure to own or use such documents would not have a Material Adverse Effect.
- 14 -

--------------------------------------------------------------------------------



          

2.26.5.          Neither the Company nor any of the Subsidiaries, nor to the
Company's Knowledge, any Person that manufactures, tests or distributes any
Company Product on behalf of the Company has made with respect to any Company
Product, an untrue statement of a material fact or fraudulent statement to the
FDA, any EU Regulatory Entity or any other state or foreign regulatory authority
or failed to disclose a material fact required to be disclosed to the FDA, any
EU Regulatory Unit or any other state or foreign regulatory authority.
2.26.6.          The Company has not, and has not received written notice that
any Person that manufactures, tests or distributes any Company Product or
proposed product on behalf of the Company has, engaged in any conduct for which
debarment is mandated by 21 U.S.C. §335a(a) or any similar state or foreign law
or regulation or authorized by 21 U.S.C. §335a(b) or any similar state or
foreign law or regulation.
2.26.7.          Where and when applicable, the Company has been, and has not
received written notice that any Person that manufactures, tests or distributes
any Company Product or proposed product on behalf of the Company has not been,
in substantial compliance with the Medicare Anti-Kickback Statute, 42 U.S.C.
§1320a-7b(b) and implementing regulations codified at 42 C.F.R. §1001 and with
all similar state or foreign laws and regulations.
          2.27.          Healthcare Matters.  Each of the Company and the
Subsidiaries and the operations thereof are and have been in compliance in all
material respects with all Healthcare Laws.  "Healthcare Laws" means all legal
requirements and government orders governing, regulating, restricting or
relating or pertaining to the manufacturing, testing, distribution, sale,
marketing or advertising, ordering or referring of, or the billing, coding or
payment for, medical devices that are applicable to the business of Company or
the Subsidiaries, including without limitation all (i) statutes, rules,
regulations and other legal requirements governing the operation and
administration of Medicare, Medicaid or other government healthcare programs,
(ii) the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b), the federal Stark
Law (42 U.S.C. § 1395nn), the federal civil False Claims Act (31 U.S.C. §§ 3729
et seq.), the federal Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the
federal Exclusion Laws (42 U.S.C. § 1320a-7), the Federal Health Care Fraud Law
(18 U.S.C. § 1347) and or any comparable U.S., European Union, or other foreign
laws, rules and regulations relating to self-referral, anti-kickback, illegal
remuneration, fraud and abuse or the defrauding of or making or presenting of
any false claim, false statement or misrepresentation of material facts to any
federal government programs or other third-party payor, (iii) to the extent not
otherwise defined as Medical Regulations in Section 2.26.1 of this Agreement,
the Federal Food, Drug and Cosmetic Act, as amended, and the rules and
regulations of the U.S. Food and Drug Administration, and comparable laws, rules
or regulations of any EU Regulatory Entity or other state or foreign regulatory
body, (iv) laws pertaining to the privacy or security of protected health
information within the meaning of the Health Insurance Portability and
Accountability Act of 1996, Public Law 104-191 (1996) ("HIPAA"), the Health
Information Technology for Economic and Clinical Health Act, enacted as Title
XIII of the American Recovery and Reinvestment Act of 2009, Public Law 111-005
(2009) ("HITECH"), and similar privacy laws, and (v) all applicable rules and
regulations promulgated under, and state, local and foreign legal requirements
that address the subject matter of, any of the foregoing.
- 15 -

--------------------------------------------------------------------------------





2.27.1.          There is, and has been, no action pending, or, to Company's
Knowledge, any action threatened in writing, alleging noncompliance with any
Healthcare Law by any of (i) the Company, (ii) the Subsidiaries or (iii) their
respective members, shareholders, owners, directors, managers, officers,
employees, or to Company's Knowledge, independent contractors or agents,
relating to the business of the Company or the Subsidiaries, except such as
would not reasonably be likely to result in a Material Adverse Effect.  None of
the Company or the Subsidiaries has received or been served in the last five (5)
years with any search warrant, subpoena, civil investigative demand, contact
letter or other written notice from any governmental authority or governmental
or private third-party payor alleging any or relating to any alleged material
violation by any of the Company of the Subsidiaries of any Healthcare Law.
2.27.2.          None of the Company or the Subsidiaries is or has been: (i)
excluded, debarred or suspended from participation in any governmental
healthcare program or other third-party payor plan or program, or any federal or
state governmental procurement or non-procurement program; (ii) convicted of any
criminal offenses relating to the delivery of an item or service under any
governmental healthcare program or other third-party payor plan or program,
fraud, theft, embezzlement, breach of fiduciary responsibility or other
financial misconduct in connection with the delivery of a healthcare item or
service or with respect to any act or omission under any governmental healthcare
program or other third-party payor plan or program, or interference with or
obstruction of any investigation into any criminal offense; (iii) subject to any
governmental order of, or any criminal, civil or administrative fine, assessment
or penalty imposed by, any governmental authority with respect to any
governmental healthcare program or other third-party payor plan or program; nor
(iv) party to any corporate integrity agreement, deferred prosecution agreement
or similar agreement, or subject to any reporting obligations relating to the
provision of any healthcare goods or services or the payment therefor pursuant
to any settlement agreement, with the Office of the Inspector General, U.S.
Department of Health and Human Services, U.S. Department of Justice or other
governmental authority; nor is any of the foregoing pending or, to the Company's
Knowledge, threatened.
          2.28.          Environmental Laws.  Each of the Company and the
Subsidiaries  (i) is in compliance with all Environmental Laws, (ii) has
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct its businesses and (iii) is in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect. "Environmental Laws" means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
- 16 -

--------------------------------------------------------------------------------





          2.29.          Product Liability and Warranty. Except as set forth on
Section 2.29 of the Company Disclosure Schedule. each product or service sold,
manufactured, designed, packaged, distributed, leased, provided or otherwise
delivered by the Company or the Subsidiaries has been in conformity, in all
material respects, with all applicable laws, contractual commitments and all
express and implied warranties, and neither the Company or any of the
Subsidiaries has any material liability (and, to the Company's Knowledge, there
is no, basis for any, present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against, or recall by, the
Company) for replacement or repair of any such products or services or other
damages in connection therewith.  Except as set forth on Section 2.29 of the
Company Disclosure Schedule, to the Company's Knowledge, there is no, basis for
any, present or future action against the Company giving rise to any material
liability, arising out of product liability obligations or claims, or any injury
to Person or property, in each case as a result of the ownership, possession or
use of a product or service manufactured, sold, designed, packaged, distributed,
leased, delivered or provided by the Company.
          2.30.          Data Privacy. In connection with its collection,
storage, transfer (including, without limitation, any transfer across national
borders) and/or use of any personally identifiable information from any
individuals, including, without limitation, any customers, prospective
customers, employees and/or other third parties (collectively "Personal
Information"), the Company and the Subsidiaries are and have been, to the
Company's Knowledge, in compliance in all material respects with all applicable
laws in all relevant jurisdictions, the Company's privacy policies and the
requirements of any contract or codes of conduct to which the Company is a
party.  The Company and the Subsidiaries have commercially reasonable physical,
technical, organizational and administrative security measures and policies in
place to protect all Personal Information collected by it or on its behalf from
and against unauthorized access, use and/or disclosure.  The Company and the
Subsidiaries have been, to the Company's Knowledge, in compliance in all
material respects with all laws relating to data loss, theft and breach of
security notification obligations.
          2.31.          Tax Status.  Except as set forth on Section 2.31 of the
Company Disclosure Schedule and except as would not reasonably be likely to
result in a Material Adverse Effect on the Company and its Subsidiaries:
2.31.1.          The Company and the Subsidiaries (i) have filed all non-U.S.,
U.S. federal, state, local and other income and other material tax returns,
reports and declarations required by any jurisdiction to which the Company and
any of its Subsidiaries are subject ("Tax Returns") (and each such Tax Return is
correct and complete in all material respects), (ii) have timely paid all income
and other material taxes, governmental assessments and charges due ("Taxes")
(whether or not shown on any Tax Return), other than any such Taxes being
contested in good faith by appropriate proceedings, and (iii) have set aside
adequate reserves in accordance with generally accepted accounting principles
for Taxes being contested as described in clause (ii).
2.31.2.          The Company and its Subsidiaries have not received written
notice of unpaid Taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.
- 17 -

--------------------------------------------------------------------------------



          

2.31.3.          There is no action, audit, dispute or claim now pending, or
proposed or threatened in writing, against or with respect to the Company or any
of its Subsidiaries with respect to Taxes.
2.31.4.          No written claim has been made by a taxing authority in a
jurisdiction where any of the Company or its Subsidiaries do not file tax
returns that any of them is or may be subject to taxation by that jurisdiction.
2.31.5.          There are no liens on any of the stock or assets of any of the
Company or its Subsidiaries with respect to Taxes (other than for Taxes not yet
due and payable or for which adequate reserves are provided for in the SEC
Documents).
2.31.6.          Each of the Company and its Subsidiaries (i) has withheld and
timely paid all material taxes required to have been withheld and paid, (ii) is
not subject to a waiver of any statute of limitations in respect of Taxes or any
extension of time with respect to a material Tax assessment or deficiency that
is still in effect, and (iii) is not subject to any private ruling or closing
agreement with a taxing authority, and (iv) is not a party to a tax allocation
or sharing agreement (other than any agreement solely among the Company and its
Subsidiaries and other than the indemnification and gross-up provision of the
Company's credit facilities and similar provisions of any other agreement
entered into in the ordinary course of business (e.g., leases), the principal
purpose of which is not related to taxes).
2.31.7.          None of the Company or its Subsidiaries has liability for the
Taxes of another person (other than the Company or its Subsidiaries) as
transferee or successor, by contract or pursuant to law.
2.31.8.          Except for any taxable period (or portion thereof) ending after
the Closing Date as a result of any intercompany transaction, excess loss
account arising in any taxable period (or portion thereof) prior to the Closing
Date, prepaid amount received prior to the Closing Date, cancellation of
indebtedness income with respect to indebtedness incurred prior to the Closing
Date, or change of accounting method made with respect to a taxable period prior
to the Closing Date, except to the extent that the liability or inclusion of
income, as applicable, would not result in a Material Adverse Effect.
2.31.9.          No Subsidiary other than Photomedex India Private Limited is a
foreign entity, and the Company does not own any record or beneficial interest
in any other foreign entity.
          2.32.          Internal Accounting and Disclosure Controls.  Except as
provided in Section 2.32 of the Company Disclosure Schedule, the Company
maintains internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the 1934 Act) that is sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management's general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets a
- 18 -

--------------------------------------------------------------------------------



          

liabilities at reasonable intervals and appropriate action is taken with respect
to any difference.  The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company's management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Except as set forth in Section 2.32 of
the Company's Disclosure Schedule, the Company has not received any notice or
correspondence from any accountant or other Person relating to any potential
material weakness or significant deficiency in any part of the internal controls
over financial reporting of the Company.  There are no material disagreements
presently existing, or reasonably anticipated by the Company to arise, between
the accountants and lawyers presently employed by the Company.
          2.33.          Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.
          2.34.          Investment Company Status.  The Company is not, and
upon consummation of the sale of the Purchased Shares will not be, an
"investment company," an affiliate of an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.
          2.35.          Acknowledgement.  The Company acknowledges that sales
of shares of Common Stock by Buyer following the effectiveness of the
Registration Statement or pursuant to Rule 144 or otherwise pursuant to an
exemption from registration may reduce the price of the Common Stock.  None of
the foregoing shall constitute a breach of this Agreement or any other
obligation of Buyer.
          2.36.          Manipulation of Price.  The Company has not, and, to
the Knowledge of the Company, no Person acting on its behalf has, directly or
indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Purchased Shares, (ii) sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the
Purchased Shares, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company.
          2.37.          U.S. Real Property Holding Corporation.  The Company is
not and has not ever been a U.S. real property holding corporation within the
meaning of Section 897 of the Code, and the Company shall so certify upon
Buyer's request.
          2.38.          Registration Eligibility.  The Company is eligible to
register the resale of the Purchased Shares by Buyer on Form S-3.
- 19 -

--------------------------------------------------------------------------------



          

          2.39.          Transfer Taxes.  On the Closing Date, all stock
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance, sale and transfer of the Purchased
Shares to be sold to Buyer hereunder will be, or will have been, fully paid or
provided for by the Company, and the Company shall file any Tax Returns required
to be filed with respect to such taxes.
          2.40.          Shell Company Status.  The Company is not, and has
never been, an issuer identified in, or subject to, Rule 144(i).
          2.41.          Illegal or Unauthorized Payments; Political
Contributions.  Neither the Company nor, to the Company's Knowledge, any of the
officers, directors, employees, agents or other representatives of the Company
or any other business entity or enterprise with which the Company is or has been
affiliated or associated, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company.
          2.42.          Money Laundering.  The Company is in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and executive orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 23, 2001
entitled, "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism" (66 Fed.  Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.
          2.43.          Registration Rights.  No holder of securities of the
Company (other than Buyer and other holders of the Company's securities who are
parties to the Registration Rights Agreement) has rights to the registration of
any securities of the Company because of the filing of the Registration
Statement under the Registration Rights Agreement or the issuance of the
Purchased Shares hereunder.
          2.44.          Accounts Receivable.  All of the Company's and the
Subsidiaries accounts receivable reflected in the Company's last filed Quarter
Report on Form 10-Q constituted at that time a valid claim in the full amount
thereof against the debtor charged therewith on the books of the Company, and
has been acquired in the ordinary course of business.
          2.45.          Relationships with Customers and Suppliers.  Except as
set forth on Section 2.45 of the Company Disclosure Schedule, neither the
Company nor any of the Subsidiaries is engaged in any dispute with any customer
or supplier and, to the Knowledge of the Company, no customer or supplier
intends to terminate or modify its business relations with the Company, in each
case where the result of such dispute, termination or modification is likely to
result in a Material Adverse Effect.
- 20 -

--------------------------------------------------------------------------------





          2.46.          Incentive Plan.  Prior to the date hereof, the Board
(or a committee thereof) has taken all necessary actions to adjust to reflect
the 5-to-1 reverse stock split effected on April 6, 2017, (a) the total number
of shares of Common Stock available for issuance under the 2016 Omnibus
Incentive Plan (the "Plan") from 10,294,400 to 2,058,880 shares of Common Stock
and (b) all outstanding Incentive Awards (as such term is defined in the Plan)
under the Plan.  As of the date of this Agreement, the total number of shares of
Common Stock available for issuance under the Plan is 1,557,628. Except as set
forth in the SEC Documents and on Schedule 2.46 of the Company Disclosure
Schedule, the Company does not have any employee stock option plans other than
the Plan, and no options remain outstanding under any other stock option plans
of the Company.
          2.47.          Acknowledgement.  All disclosure provided to Buyer
regarding the Company, its business and the transactions contemplated hereby,
including the representations and warranties set forth in, and the schedules
attached to, this Agreement, furnished by or on behalf of the Company is true
and correct in all material respects and does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.  Each press release issued by the Company during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  No event or circumstance has occurred, or information exists
with respect to the Company or its business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly disclosed.   The Company acknowledges and agrees that Buyer makes
no, and has not made any, representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.
3.          BUYER'S REPRESENTATIONS AND WARRANTIES.
Buyer represents and warrants to the Company that:
          3.1.          Organization; Authority.  Buyer is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.
          3.2.          No Public Sale of Distribution.  Buyer is acquiring the
Purchased Shares, for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein,
Buyer does not agree, or make any representation or warranty, to hold any of the
Purchased Shares for any minimum or other specific term and reserves the right
to dispose of the Purchased Shares at any time in accordance with or pursuant to
a Registration Statement or an exemption under the 1933 Act.  Buyer does not
presently have any agreement or understanding, directly or
- 21 -

--------------------------------------------------------------------------------



          

indirectly, with any Person to distribute any of the Purchased Shares in
violation of applicable securities laws.
          3.3.          Accredited Investor Status.  Buyer is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D.
          3.4.          Reliance on Exemptions.  Buyer understands that the
Purchased Shares are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and Buyer's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
Buyer to acquire the Purchased Shares.
          3.5.          Information.  Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Purchased
Shares which have been requested by Buyer, including a copy of the Company's
most recent Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and
current reports on Form 8-K, if any.  Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of, and receive answers from, the
Company concerning the offer and sale of the Purchased Shares and to obtain any
additional information Buyer has requested which is necessary to verify the
accuracy of the information furnished to Buyer concerning the Company and such
offering.  Buyer understands that its investment in the Purchased Shares
involves a high degree of risk.  Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Purchased Shares.  Buyer also
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon its own investigation and the express representations and
warranties of the Company set forth in Section 2 of this Agreement; and (b)
neither the Company nor any other Person has made any representation or warranty
as to the Company or this Agreement, except as expressly set forth in Section 2
of this Agreement.
          3.6.          No Governmental Review.  Buyer understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Purchased
Shares or the fairness or suitability of the investment in the Purchased Shares
nor have such authorities passed upon or endorsed the merits of the offering of
the Purchased Shares.
          3.7.          Transfer or Resale.  Buyer understands that except as
provided in the Registration Rights Agreement and Section 4.3 hereof:  (i) the
Purchased Shares have not been and are not being registered under the 1933 Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) Buyer shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to Buyer, in a form reasonably acceptable to the Company, to the effect
that such Purchased Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration; (ii)
any sale of the Purchased Shares made in reliance on Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto)("Rule 144") may be
made only in accordance with the terms of Rule 144, and further, if Rule 144 is
not applicable, any
- 22 -

--------------------------------------------------------------------------------



          

resale of the Purchased Shares under circumstances in which the seller (or the
Person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Purchased Shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
          3.8.          Validity; Enforcement.  This Agreement has been, and the
other Transaction Documents to which Buyer is a party, or will be upon delivery
at the Closing has been, duly and validly authorized, executed and delivered on
behalf of Buyer and each constitutes or, when delivered in accordance with the
terms hereof, will constitute, the legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
          3.9.          No Conflicts.  The execution, delivery and performance
by Buyer of the Transaction Documents to which it is a party and the
consummation by Buyer of the transactions contemplated hereby and thereby will
not (i) result in a violation of the organizational documents of Buyer, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Buyer is a party or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Buyer to perform its obligations hereunder.
          3.10.          Availability of Funds.  Buyer has all funds necessary
to purchase all the Purchased Shares to be issued under this Agreement and to
timely consummate the transactions contemplated herein.
          3.11.          Manipulation of Price.  Buyer has not, and, to the
Knowledge of Buyer, no Person acting on its behalf has, directly or indirectly,
(i) taken any action designed to cause or to result in the stabilization or
manipulation of the price of any security of Buyer to facilitate the sale or
resale of any securities of Buyer, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any securities of Buyer, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of Buyer.
          3.12.          Illegal or Unauthorized Payments; Political
Contributions.  Neither Buyer nor, to Buyer's Knowledge, any of the officers,
directors, employees, agents or other representatives of Buyer or any other
business entity or enterprise with which Buyer is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of Buyer.
- 23 -

--------------------------------------------------------------------------------



          

          3.13.          Money Laundering.  Buyer is in compliance with, and
have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and executive orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 23, 2001
entitled, "Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism" (66 Fed.  Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.
          3.14.          Legends. Buyer understands that, except as provided in
Section 5.1, certificates evidencing the Purchased Shares may bear any legend as
required by the Blue Sky laws of any state and a restrictive legend in
substantially the form set forth in Section 5.1.
          3.15.          Ownership of Common Stock.  Buyer is not, nor at any
time during the last three (3) years has it been, and "interested stockholder"
of the Company as defined in Section 203 of the Delaware General Corporation
Law.  Buyer does not own (directly or indirectly, beneficially or of record) and
is not a party to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of, in each case, any shares of capital
stock of the Company (other than as contemplated by this Agreement).
          3.16.          Foreign Investors.  If the Buyer is not a United States
person (as defined by Section 7701(a)(30) of the Code), the Buyer hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the
Purchased Shares or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Purchased Shares,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Purchased Shares.  The Buyer's
subscription and payment for and continued beneficial ownership of the Purchased
Shares will not violate any applicable securities or other laws of the Buyer's
jurisdiction.
4.          COVENANTS.
          4.1.          Commercially Reasonable Efforts.  Buyer shall use
commercially reasonable efforts to timely satisfy each of the conditions to be
satisfied by it as provided in Section 6 of this Agreement.  The Company shall
use commercially reasonable efforts to timely satisfy each of the conditions to
be satisfied by it as provided in Section 7 of this Agreement.
          4.2.          Corporate Examinations and Investigations.  Between the
date hereof and the Closing Date (or, if earlier, the date of termination of
this Agreement), the Company shall reasonably cooperate (and shall use
commercially reasonable efforts to cause the Company's officers, employees,
consultants, agents, attorneys and accountants to reasonably cooperate) with
Buyer and with its counsel, accountants and representatives in the conduct of
their due diligence investigation of the Company, the Subsidiaries and their
respective businesses, assets and affairs, and, in connection with such due
diligence investigation, to grant Buyer and such representatives, during normal
business hours and upon reasonable notice, access to the properties, books and
records (including records relating to Company Intellectual Property),
- 24 -

--------------------------------------------------------------------------------



          

contracts, employees, customers, creditors, landlords, vendors and suppliers of
the Company (the "Due Diligence Investigation").  The Due Diligence
Investigation shall not modify any of the representations, warranties, covenants
or agreements of the Company under this Agreement or reduce Buyer's right to
pursue any and all remedies available under this Agreement.  Notwithstanding the
foregoing, the Due Diligence Investigation by Buyer or its representatives shall
not be conducted in such a manner as to interfere unreasonably with the business
or operations of the Company or its Subsidiaries or otherwise result in any
significant interference with the prompt and timely discharge by the employees
of the Company or its Subsidiaries of their normal duties.  Neither the Company
nor any of its Subsidiaries shall be required to provide access to or to
disclose information where, in the reasonable good faith judgment of the
Company, such access or disclosure is reasonably likely to (i) jeopardize any
attorney work product or attorney-client privilege, (ii) contravene applicable
law or (iii) breach any contract to which the Company or its Subsidiaries is a
party.
          4.3.          Proxy Statement; Other Required Company Filing; Company
Stockholders Meeting.
4.3.1.          The Company shall submit this Agreement and the transactions
contemplated hereby (including, without limitation, the issuance of the
Purchased Shares) to a vote of the Company's stockholders at a duly held meeting
of such stockholders for such purpose (the "Company Stockholders Meeting").
4.3.2.          As reasonably promptly as practicable following the date of this
Agreement, the Company shall prepare and cause to be filed with the SEC a proxy
statement to be sent to the Company's stockholders relating to the Company
Stockholders Meeting (together with any amendments or supplements thereto, the
"Proxy Statement").  If the Company determines that it is required to file any
document other than the Proxy Statement with the SEC in connection with this
Agreement and the transactions contemplated hereby pursuant to applicable law
(such document, as amended or supplemented, an "Other Required Company Filing"),
then the Company shall as reasonably promptly as practicable prepare and file
such Other Required Company Filing with the SEC.  The Company shall use
commercially reasonable efforts to cause the Proxy Statement and any Other
Required Company Filing to comply as to form and substance in all material
respects with the applicable requirements of the 1934 Act and the rules of the
SEC and the Principal Market.  Buyer shall furnish all information concerning
Buyer and its affiliates to the Company, and provide such other assistance, as
may be reasonably requested in connection with the preparation, filing and
distribution of the Proxy Statement and any Other Required Company Filing.  The
Company shall reasonably promptly notify Buyer upon the receipt of any comments
from the SEC or any request from the SEC for amendments or supplements to the
Proxy Statement or any Other Required Company Filing and shall provide Buyer
with copies of all non-routine correspondence between the Company and its
representatives, on the one hand, and the SEC, on the other hand, related to the
Proxy Statement and any Other Required Company Filing.  The Company shall use
commercially reasonable efforts to respond as reasonably promptly as practicable
to any comments from the SEC with respect to the Proxy Statement and any Other
Required Company Filing, and Buyer will cooperate in connection therewith. 
Notwithstanding the foregoing, prior to filing or mailing the Proxy Statement
(including any amendment or supplement thereto) or any Other Required Company
Filing or responding to any comments of the SEC with respect thereto, the
Company
- 25 -

--------------------------------------------------------------------------------



          

(i) shall provide Buyer a reasonable opportunity to review and comment on the
Proxy Statement or Other Required Company Filing or response (including the
proposed final version of the Proxy Statement or Other Required Company Filing
or response) and (ii) shall consider in good faith all comments reasonably
proposed by Buyer.
4.3.3.          If, prior to the Closing Date, any change occurs with respect to
information supplied by Buyer for inclusion in the Proxy Statement or Other
Required Company Filing which is required to be described in an amendment of, or
a supplement to, the Proxy Statement or Other Required Company Filing, Buyer
shall promptly notify the Company of such event, and Buyer and the Company shall
cooperate in the prompt filing with the SEC of any necessary amendment or
supplement to the Proxy Statement or Other Required Company Filing, and as
required by law, in disseminating the information contained in such amendment or
supplement to the Company's stockholders.  Nothing in this Section 4.3.3 shall
limit the obligations of any party under Section 4.3.1.
4.3.4.          If prior to the Closing Date any event occurs with respect to
the Company or any Subsidiary, or any change occurs with respect to other
information supplied by the Company for inclusion in the Proxy Statement or
Other Required Company Filing, which is required to be described in an amendment
of, or a supplement to, the Proxy Statement or Other Required Company Filing,
the Company shall promptly notify Buyer of such event, and the Company shall as
reasonably promptly as practicable file any necessary amendment or supplement to
the Proxy Statement or Other Required Company Filing with the SEC and, as
required by law, disseminate the information contained in such amendment or
supplement to the Company's stockholders.  Nothing in this Section 4.3.4 shall
limit the obligations of any party under Section 4.3.1.
4.3.5.          The Company shall, as reasonably promptly as practicable after
the SEC Clearance Date, duly call, establish a record date for, give notice of,
convene and hold the Company Stockholders Meeting, and use commercially
reasonable efforts to seek the Company Stockholder Approval by June 15, 2018. 
Without the prior written consent of Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed), the foregoing shall be the only
matters (other than procedural matters) which the Company shall propose to be
acted on by the holders of Company Common Stock at the Company Stockholders
Meeting.  In connection with the foregoing, the Company shall (i) file the
definitive Proxy Statement with the SEC and cause the definitive Proxy Statement
to be mailed to the Company's stockholders as of the record date established for
the Company Stockholders Meeting as promptly as practicable (and in any event
within seven (7) Business Days) after the date on which the SEC confirms that it
has no further comments on the Proxy Statement (the "SEC Clearance Date");
provided, that if the SEC has failed to affirmatively notify the Company within
ten (10) calendar days after the initial filing of the Proxy Statement with the
SEC that it will or will not be reviewing the Proxy Statement, then such date
shall be the "SEC Clearance Date"; and (ii) except to the extent the Board (or a
committee thereof) has made a Change of Recommendation, use commercially
reasonable efforts to solicit the Company Stockholder Approval and, through the
Board, recommend to its stockholders that they give the Company Stockholder
Approval (the "Board Recommendation") and include the Board Recommendation in
the Proxy Statement.  Notwithstanding a Change of Recommendation by either the
Board (or a committee thereof), the Company shall be obligated to duly call,
establish a record date for, give notice of, convene and
- 26 -

--------------------------------------------------------------------------------



          

hold the Company Stockholders Meeting for the purpose of seeking the Company
Stockholder Approval by June 15, 2018.   Notwithstanding anything to the
contrary in this Agreement, the Company may postpone or adjourn the Company
Stockholders Meeting only (i) with the consent of Buyer, (ii) for the absence of
a quorum, (iii) to allow reasonable additional time for any supplemental or
amended disclosure which the Company has determined in good faith is necessary
under applicable law and for such supplemental or amended disclosure to be
disseminated and reviewed by the Company's stockholders prior to the Company
Stockholders Meeting or following an order or request from the SEC, or (iv) to
allow additional solicitation of votes in order to obtain the Company
Stockholder Approval.  Once the Company has established the record date for the
Company Stockholders Meeting, the Company shall not change such record date or
establish a different record date without the prior written consent of Buyer
(which consent shall not be unreasonably withheld, conditioned or delayed),
unless required to do so by applicable law.  In the event that the date of the
Company Stockholders Meeting as originally called is for any reason adjourned,
postponed or otherwise delayed, the Company agrees that unless Buyer shall have
otherwise approved in writing, it shall use commercially reasonable efforts to
implement such adjournment, postponement or other delay in such a way that the
Company does not establish a new record date for the Company Stockholders
Meeting, as so adjourned, postponed or delayed, except as required by applicable
law.
          4.4.          Form D and Blue Sky.  The Company shall file a Form D
with respect to the Purchased Shares as required under Regulation D and to
provide a copy thereof to Buyer promptly after such filing.  The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
Purchased Shares for sale to Buyer at the Closing pursuant to this Agreement
under applicable securities or "Blue Sky" laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to Buyer on or prior to the Closing Date. 
Without limiting any other obligation of the Company under this Agreement, the
Company shall timely make all filings and reports relating to the offer and sale
of the Purchased Shares required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable "Blue Sky" laws), and the Company shall comply with all applicable
federal, foreign, state and local laws, statutes, rules, regulations and the
like relating to the offering and sale of the Purchased Shares to Buyer.
          4.5.          Reporting Status.  Until the date on which Buyer shall
have sold all of the Registrable Securities (the "Reporting Period"), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination.
          4.6.          Use of Proceeds.  The Company shall use the proceeds
from the sale of the Purchased Shares for general corporate purposes, for
acquisition of growth technologies in accordance with plans approved by the
Board, and for working capital.
          4.7.          Financial Information.  The Company agrees to send the
following to Buyer during the Reporting Period unless the following are filed
with the SEC through the EDGAR system and are available to the public through
the EDGAR system, (i) within one (1) Business Day after the filing thereof with
the SEC, a copy of its Annual Reports on Form 10-K and
- 27 -

--------------------------------------------------------------------------------



          

Quarterly Reports on Form 10-Q, any interim reports or any consolidated balance
sheets, income statements, stockholders' equity statements and/or cash flow
statements for any period other than annual, any current reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act, (ii)
on the same day as the release thereof, facsimile copies of all press releases
issued by the Company (provided that such press releases will be deemed
delivered if posted on the Company's website within one (1) Business Day of
release thereof) and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
          4.8.          Listing.  The Company shall maintain the Common Stock's
listing on the Nasdaq Capital Market (the "Eligible Market").  Except as set
forth in the NASDAQ Letters, the Company shall not take any action which could
be reasonably expected to result in the delisting or suspension of the Common
Stock on an Eligible Market.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4.8.
          4.9.          Disclosure of Transactions and Other Material
Information.  The Company shall, on or before 8:30 a.m., New York time, on the
first (1st) Business Day after the date of this Agreement, (i) issue a press
release (the "Press Release") reasonably acceptable to Buyer disclosing all the
material terms of the transactions contemplated by the Transaction Documents and
(ii) file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including all
attachments, the "8-K Filing").  Subject to the foregoing, unless and until a
Change of Recommendation has occurred, neither the Company nor Buyer shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of Buyer, to make any press release or
other public disclosure with respect to such transactions (A) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (B) as is
required by applicable law and regulations (provided that in the case of clause
(A) Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release).
          4.10.          Conduct of Business.  The business of the Company shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect. Between the date
of this Agreement and the Closing, and except (i) for actions expressly
contemplated by this Agreement to be taken by the Company prior to Closing, (ii)
as otherwise required by applicable law, (iii) as set forth on Section 4.10 of
the Company Disclosure Schedule, or (iv) with the consent of Buyer, which
consent shall not be unreasonably withheld or delayed, the Company shall (and
shall cause the Subsidiaries to):
4.10.1.          conduct its business, operations, activities and practices in
the usual and ordinary course, consistent with past practices;
4.10.2.          except as set forth on Section 4.10 of the Company Disclosure
Schedule, not grant or otherwise make, or agree to grant or otherwise make, any
increase in the compensation payable or to become payable by it to any employees
of the Company or any Subsidiary;
- 28 -

--------------------------------------------------------------------------------



          

4.10.3.          not sell or dispose of any of its assets used or useful in the
operation of its business (other than in the ordinary course of business
consistent with past practice);
4.10.4.          not enter into any agreement, other than in the ordinary course
of business;
4.10.5.          not cancel, waive or modify any claims or rights owned by, or
running in favor of, it, other than in the ordinary course of business;
4.10.6.          not permit the creation or attachment of any lien, encumbrance
or charge on any of its assets;
4.10.7.          not incur any Indebtedness, or waive any rights of substantial
value, except in the ordinary course consistent with past practice or pursuant
to any existing agreements as in effect on the date hereof (it being
acknowledged and agreed that, without limiting the generality of the foregoing
exceptions, any short-term borrowings pursuant to such existing agreements to
fund working capital requirements shall be expressly permitted);
4.10.8.          except as set forth on Section 4.10 of the Company Disclosure
Schedule, not increase the salary or other compensation payable to any of its
executive officers or directors or the declaration, payment, commitment or
obligation of any kind for the payment by the Company of a bonus or other
additional salary or compensation to any such person, other than as consistent
with past practice of the Company or any Subsidiary; and
4.10.9.          not declare or pay any dividends or distributions of its cash
or property to its shareholders.
          4.11.          Buyer Protective Provisions.  So long as Buyer holds no
less than 20% of the Company's issued and outstanding shares of Common Stock,
the Company shall not do any of the following without the prior approval of Uri
Geiger, in his capacity as Company director, and in the event Uri Geiger is not
then serving in the capacity of a Company director, then such other Company
director designated from time to time by Uri Geiger in writing to the Company's
CEO:
4.11.1.          Dissolve the Company;
4.11.2.          Engage in any (i) merger, consolidation, transfer or conversion
involving the Company or any Subsidiary, (ii) exclusive license, mortgage,
pledge, lease, sale or any other disposition, in each case affecting
substantially all of the assets (as such term is used in Section 271 of the
Delaware General Corporation Law) of the Company or any Subsidiary, (iii)
transaction which results in the issuance or transfer of stock constituting in
the aggregate a majority of the equity of the Company or any Subsidiary, or (iv)
other similar business combination which under Delaware General Corporation Law
is subject to stockholder vote, in each case in a single transaction or a series
of related transactions;
4.11.3.          Change the size of the whole the Board;
4.11.4.          Incur any new Indebtedness (in a single transaction or a series
of related transactions) in excess of $1,000,000;
- 29 -

--------------------------------------------------------------------------------



          

4.11.5.          Amend the provisions of the Certificate of Incorporation
related to the capital stock of the Company (including, without limitation,
changes to authorized number, or a reclassification, of the capital stock of the
Company).
          4.12.          Additional Offering.  In the event the Company at any
time proposes to issue additional shares of its capital stock (or rights
convertible or exercisable into shares of capital stock), other than (i) stock
and options issued to employees or directors of, or consultants or advisors to,
the Company or any of the Subsidiaries pursuant to a plan approved by the Board,
or (ii) registered public offerings, Buyer shall have a preemptive right to
participate in any such issuance, allowing Buyer to purchase such shares or
rights, on terms and conditions no less favorable to Buyer as those offered to
any other offeree in such issuance, up to a percentage of the total number of
shares or rights offered by the Company in such issuance equal to Buyer's
percentage ownership of the Company's issued and outstanding shares of capital
stock immediately prior to such issuance.
          4.13.          No Solicitation.
4.13.1.          Upon the execution of this Agreement, the Company shall cease
any solicitation, encouragement, discussions or negotiations with any parties
(other than the Buyer) that may be ongoing with respect to any Acquisition
Proposal.  The Company agrees that it shall not, directly or indirectly,
solicit, initiate or knowingly facilitate or knowingly encourage (including by
way of furnishing information), or knowingly take any other action designed or
reasonably likely to facilitate or encourage, any inquiry with respect to, or
the making, submission or announcement of, any proposal that constitutes, or may
reasonably be expected to lead to, any Acquisition Proposal. Except as
specifically permitted in this Section 4.13, the Company agrees that it shall
not, directly or indirectly (i) participate in any discussion or negotiations
(including by way of furnishing information) regarding an Acquisition Proposal
with, or furnish any non-public information or access to its properties, books,
records or personnel to, any Person that has made or, to the Company's
Knowledge, is considering making an Acquisition Proposal, (ii) make a Change of
Recommendation, (iii) enter into any agreement providing for any Acquisition
Proposal (except for confidentiality agreements permitted under Section 4.13.3)
or (iv) resolve, propose or agree to any of the foregoing.
4.13.2.          Notwithstanding the provisions of Section 4.13.1, if the
Company receives an unsolicited Acquisition Proposal that the Board (or a
committee thereof) determines in good faith, after consultation with its outside
legal counsel and financial advisor, could reasonably be expected to lead to or
result in a Superior Proposal and, after consultation with its outside legal
counsel, the Board (or a committee thereof) determines that the failure to take
action would reasonably be expected to be inconsistent with the Board's
fiduciary duties under applicable law to its stockholders, then the Company may
take the following actions: (x) furnish non-public information to the third
party making such Acquisition Proposal (if, and only if, prior to so furnishing
such information, the Company receives from, or has in effect with, the third
party an executed confidentiality agreement) and (y) engage in discussions or
negotiations with such third party with respect to such Acquisition Proposal.
4.13.3.          From the date of this Agreement and until the earlier to occur
of the termination of this Agreement in accordance with Section 8.1 and the
Closing Date, the
- 30 -

--------------------------------------------------------------------------------



          

Company shall promptly (and in any event no later than forty eight (48) hours)
after receipt notify Buyer in writing if the Company receives (i) any
Acquisition Proposal or (ii) any offer, inquiry or request for discussions or
negotiations regarding any Acquisition Proposal.  Such notice must include (A)
the identity of the Person making such Acquisition Proposal, offer, inquiry or
request; and (B) a copy of such Acquisition Proposal or any such offer, inquiry
or request submitted in writing or, in the case of any such offer, inquiry or
request not made in writing, a summary of the material terms and conditions
thereof.  Thereafter, the Company must keep Buyer reasonably informed, on a
prompt basis, of the status and terms of any such offer, inquiry, request or
Acquisition Proposal (including any updates or amendments thereto, and deliver
to Buyer copies thereof) and the status of any such discussions or negotiations
with respect thereto.
4.13.4.          Other than in accordance with this Section 4.13.4 or Section
4.13.5, the Board (or a committee thereof) shall not (each of the following, a
"Change of Recommendation") (i) change, qualify, withdraw or modify, or propose
publicly to change, qualify, withdraw or modify, in a manner adverse to Buyer,
the Board Recommendation, (ii) approve, adopt or recommend, or propose publicly
to approve, adopt or recommend, any Acquisition Proposal or (iii) enter into any
letter of intent, merger, acquisition or similar agreement with respect to any
Acquisition Proposal other than any confidentiality agreement to be entered into
by the Company as contemplated by Section 4.13.2 (a "Company Acquisition
Agreement"); provided, however, that, in response to the receipt of an
Acquisition Proposal that the Board (or a committee thereof) determines in good
faith, after consultation with its outside legal counsel and financial advisor,
constitutes a Superior Proposal, the Board (or a committee thereof) may, at any
time prior to a vote of the Company's stockholders at the Company Stockholders
Meeting, make a Change of Recommendation; provided, however, that the Board (or
a committee thereof) may not take such action unless: (a) the Board (or a
committee thereof) has concluded in good faith, after consultation with its
outside legal counsel, that such action is required in order for the directors
to comply with their fiduciary duties under applicable law; (b) the Company
notifies Buyer in writing at least three (3) Business Days in advance, that the
Board (or a committee thereof) intends to effect a Change of Recommendation in
connection with a Superior Proposal, which notice shall specify the identity of
the Person who made such Superior Proposal and attach the most current version
of such Company Acquisition Agreement; (c) after providing such notice and prior
to making such Change of Recommendation in connection with a Superior Proposal,
if requested by Buyer, the Company shall negotiate in good faith with Buyer
during such three (3) Business Day period to make such revisions to the terms of
this Agreement so that effecting such Change of Recommendation would no longer
be required in order for the directors to comply with their fiduciary duties
under applicable law; and (d) the Board (or a committee thereof) shall have
considered in good faith any changes to this Agreement offered in writing by
Buyer in a manner that would form a binding contract if accepted by the Company
and shall have determined in good faith, after consultation with its outside
legal counsel and financial advisor, that the Superior Proposal would continue
to constitute a Superior Proposal if such changes offered in writing by the
Buyer were to be given effect; provided, however, that if the Company so
provides the notice contemplated in clause (b) above with respect to any
Superior Proposal and so negotiates with Buyer to make revisions to the terms of
this Agreement so contemplated in clause (c) above, the Company shall have no
further obligations to Buyer under this Section 4.13 with respect to any other
Superior Proposal.
- 31 -

--------------------------------------------------------------------------------



          

4.13.5.          Nothing in this Agreement shall prohibit or restrict the Board
(or a committee thereof) from making a Change of Recommendation to the extent
that it determines in good faith, after consultation with its outside legal
counsel, that effecting a Change of Recommendation would be required in order
for the directors to comply with their fiduciary duties under applicable law.
4.13.6.          Nothing contained in this Agreement shall prohibit the Company
or the Board (or a committee thereof) from disclosing to the Company's
stockholders a position contemplated by Rules 14d-9 and 14e-2(a) promulgated
under the 1934 Act; provided, however, that neither the Company nor the Board
shall be permitted to recommend an Acquisition Proposal which is not a Superior
Proposal.
4.13.7.          For purposes of this Agreement, "Acquisition Proposal" means
any unsolicited bona fide written proposal made by a Person to acquire
beneficial ownership of 50% or more of the assets of, or 50% or more of the
Common Stock of, the Company pursuant to a merger, consolidation or other
business combination, sale of shares of stock, sale of assets, tender or
exchange offer or similar transaction involving the Company.  For purposes of
this Agreement, "Superior Proposal" means an Acquisition Proposal, which the
Board, acting in its good faith judgment (after consultation with its outside
legal counsel and financial advisor), determines is superior to the transactions
contemplated by this Agreement taking into account such factors and matters
deemed relevant in good faith by the Board (or any committee thereof), including
the (a) identity of the Person making the Acquisition Proposal; (b) likelihood
of consummation in accordance with the terms of such Acquisition Proposal; and
(c) legal, financial (including the financing terms), regulatory, timing and
other aspects of such Acquisition Proposal).
          4.14.          Board Composition; Chairman of the Board; Options.
4.14.1.          Following Closing, the Board shall consist of seven (7)
directors.  At the Closing, there shall be at least five (5) vacancies on the
Board, one of which shall be filled, effective at the Closing, by the Company's
then CEO ex officio, and Buyer shall have the right to fill all the remaining
vacancies effective as of the Closing.   (Buyer anticipates that LuAnn Via and
Sam Navarro will not resign and will remain directors following Closing). 
Following Closing, one director nominated by Buyer (the "Principal Accelmed
Director"), initially Uri Geiger, will be the Chairman of the Board, and two (2)
directors nominated by Buyer shall be industry experts qualifying as
"independent" for Nasdaq purposes.  Unless otherwise agreed by the Company, the
election of Buyer's Board nominees to fill vacancies effective at the Closing
will be submitted for approval by the Company's stockholders at the Company
Stockholders Meeting.
4.14.2.          All members of the Board who are not employees of the Company
shall be entitled to receive compensation for their services as members of the
Board in amounts to be determined from time to time by the Board consistent with
compensation for non-employee directors of similarly situated publicly traded
companies.
          4.15.          Bylaws and Certificate of Incorporation.
- 32 -

--------------------------------------------------------------------------------



          

4.15.1.          At or prior to Closing, the Bylaws shall be amended to provide
that, absent approval by a vote of a majority of the Non-Affiliated Stock, any
transaction between the Company or any of its subsidiaries on the one hand, and
Buyer or any Buyer Affiliate on the other hand (a "Related Person Transaction"),
shall require the approval of an independent committee of the Board, which
committee shall not include any Company employee, or any member of the Board
appointed, designated or nominated either by Buyer or by any Buyer Affiliate. 
The term "Non-Affiliated Stock" means the voting stock of the Company not held
by Buyer or its affiliates, including investees in Buyer or any of their
respective affiliates (collectively, "Buyer Affiliates").   On any stockholder
vote to approve a Related Person Transaction, Company shares owned beneficially
by Buyer or any Buyer Affiliates shall be deemed to have been voted "for",
"against" or "abstain" in the same proportion as the vote on such matter cast by
the Non-Affiliated Stock.  Provided, that the term Related Person Transaction
shall not include compensation and equity award of Company office holders by
reason of service in such capacity as approved by the Board.  This provision
shall not be amended, modified or terminated without a stockholder vote of a
majority of the voting shares not held by Buyer or Buyer Affiliates.
4.15.2.          After Closing, upon demand of Buyer, the Company shall take all
corporate actions (including taking commercially reasonable efforts to obtain
stockholder approval) necessary to further amend and restate the Bylaws to the
effect of (i) removing the bylaws provision prohibiting shareholder act by
written consent, (ii) removing board protective provisions and (iii) such other
amendments which may be advisable in order to implement the terms hereof, and
such additional changes as the Company's Board of Directors may approve.
4.15.3.          After Closing, upon demand of Buyer, the Company shall take all
corporate actions (including taking commercially reasonable efforts to obtain
stockholder approval) necessary to amend and restate the Certificate of
Incorporation to the effect of (i) deleting the prohibition on removing
directors not for cause, (ii) providing for preemptive rights to Buyer, the
Major Stockholders and the Additional Investors, (iii) implement customary
protective provisions for Buyer, (iv) remove board protective provisions,
including blank check preferred, and (v) delete designation of the series of
preferred stock that have no shares outstanding, as well as such additional
amendments as the Company's Board of Directors may approve.
          4.16.          D&O Insurance.  The Company shall maintain for a period
ending six years after the Closing, and fully pay the premium for, directors'
and officers' liability insurance policies covering current and former officers
and directors of the Company in respect of acts or omissions occurring at or
prior to Closing (including for acts or omissions occurring in connection with
the approval and execution by the Company of the letter of intent proposing the
transactions contemplated hereby, this Agreement and the consummation of the
Closing), and  containing terms that are no less favorable to any such officer
or director than those of the officers' and directors' liability insurance
policies in effect on the date of this Agreement.
          4.17.          Rafaeli.  Effective upon the execution of this
Agreement, Rafaeli shall be deemed to have been appointed a non-voting observer
to the Board (with a right to attend all Board meetings and to receive all Board
communications related to Board meetings.   Provided, that
- 33 -

--------------------------------------------------------------------------------



          

4.17.1.          Rafaeli's appointment as non-voting observer to the Board shall
terminate at the earlier of the Closing or termination of this Agreement.
          4.18.          Auditors.  Within ten (10) business days following
Closing, the Company shall retain as its outside auditors either a Big 4
accounting firm, or another national accounting firm approved by Buyer.
5.          REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.
          5.1.          Legends.  Buyer understands that the Purchased Shares
have been issued pursuant to an exemption from registration or qualification
under the 1933 Act and applicable state securities laws, and except as set forth
below, the Purchased Shares shall bear any legend as required by the "Blue Sky"
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE
HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
          5.2.          Removal of Legends.  Certificates evidencing Purchased
Shares shall not be required to contain the legend set forth in Section 5.1
above or any other legend (i) while a Registration Statement covering the resale
of such Purchased Shares is effective under the 1933 Act, (ii) following any
sale of such Purchased Shares pursuant to Rule 144 (assuming the transferor is
not an affiliate of the Company), (iii) if such Purchased Shares are eligible to
be sold, assigned or transferred under Rule 144 (provided that Buyer provides
the Company with reasonable assurances that such Purchased Shares are eligible
for sale, assignment or transfer under Rule 144 which shall not include an
opinion of counsel), (iv) in connection with a sale, assignment or other
transfer (other than under Rule 144), provided that Buyer provides the Company
with an opinion of counsel to Buyer from reputable counsel to the effect that
such sale, assignment or transfer of the Purchased Shares may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC).
- 34 -

--------------------------------------------------------------------------------



          

6.          CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
          6.1.          The obligation of the Company hereunder to issue and
sell the Purchased Shares at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion by providing Buyer with prior written
notice thereof:
6.1.1.          Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.
6.1.2.          Buyer shall have delivered to the Company the Purchase Price at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
6.1.3.          The representations and warranties of Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date, and Buyer shall have delivered a certificate in form
reasonably acceptable to the Company and signed by an executive officer of Buyer
to the effect that this condition has been satisfied.
6.1.4.          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin or prohibit or otherwise materially adversely
affect any of the transactions contemplated by the Transaction Documents.
6.1.5.          The Company Stockholder Approval shall have been obtained.
6.1.6.          Buyer shall have delivered to the Company such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement reasonably required to consummate the transactions contemplated
hereby.
7.          CONDITIONS TO BUYER'S OBLIGATION TO PURCHASE.
          7.1.          The obligation of Buyer hereunder to purchase the
Purchased Shares at the Closing is subject to the satisfaction, at or before
Closing Date, of each of the following conditions, provided that these
conditions are for Buyer's sole benefit and may be waived by Buyer at any time
in its sole discretion by providing the Company with prior written notice
thereof:
7.1.1.          The Company shall have duly executed and delivered to Buyer each
of the Transaction Documents to which it is a party.
- 35 -

--------------------------------------------------------------------------------



          

7.1.2.          Each of Sabby Healthcare Master Fund, Ltd. (and its affiliates)
and Broadfin Healthcare Master Fund, Ltd. (and its affiliates) (together the
"Major Stockholders") shall have delivered to the Company, and not attempted to
revoke, their respective undertakings in the form attached as Schedule 7.1.21
hereto (the "Stockholders Undertakings").
7.1.3.          Each of Dolev Rafaeli ("Rafaeli") and Gohan Investments Ltd.
(jointly with Rafaeli, the "Additional Investors") shall have delivered to Buyer
and the Company undertakings substantively similar to the Stockholders
Undertakings.
7.1.4.          Buyer shall have received evidence that each of the Additional
Investors and each of the Major Stockholders has purchased and paid in full,
between the date hereof and Closing, Common Stock for an aggregate purchase
price of one million dollars ($1,000,000), for an aggregate purchase price of
four million dollars ($4,000,000), at a price per share of no less than $1.08,
pursuant to one or more subscription agreements substantially in the form
attached hereto as Schedule 7.1.4.
7.1.5.          The Company shall have duly executed and delivered to Buyer the
Registration Rights Agreement in the form attached hereto as Schedule 7.1.5 (the
"Registration Rights Agreement").
7.1.6.          The Company and Rafaeli shall have entered into an employment
agreement appointing Rafaeli as CEO of the Company, in the form attached hereto
as Schedule 7.1.16 hereto, and such agreement shall remain in full force and
effect as of immediately following Closing effective as of Closing.
7.1.7.          The Board shall have approved this Agreement, the purchase by
Buyer of the Purchased Shares, and the other matters contemplated by the
Transaction Documents.
7.1.8.          The Company shall have obtained the Company Stockholder
Approval.
7.1.9.          The Company shall have delivered to Buyer a certificate
evidencing the good standing of the Company and each Subsidiary in the State of
Delaware, issued by the Delaware Secretary of State as of a date within ten (10)
days of the Closing Date.
7.1.10.          The Company shall have delivered to Buyer a certificate
evidencing the Company's and each Subsidiary's foreign qualification and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company and each such Subsidiary conducts business and
is required to so qualify, as of a date within ten (10) days of the Closing.
7.1.11.          Each and every representation and warranty of the Company shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of



--------------------------------------------------------------------------------

1 Leakout and Voting Undertakings, and delivery in Escrow of conversion of
preferred up to 9.99% common stock
- 36 -

--------------------------------------------------------------------------------



          

a specific date, which shall be so true and correct as of such date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date,
including, without limitation the issuance of the Purchased Shares at the
Closing as required by the Transaction Documents, and the Company shall have
delivered a certificate in form reasonably acceptable to Buyer, signed by an
executive officer of the Company to the effect that this condition has been
satisfied.
7.1.12.          The Company shall have delivered to Buyer a letter from the
Company's transfer agent certifying the number of shares of the Company's
capital stock, stating the outstanding shares of each class and series on the
Closing Date immediately prior to the Closing.
7.1.13.          The Common Stock (i) shall be designated for quotation on the
Principal Market and (ii) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum maintenance requirements of the Principal
Market; (b) since the date of this Agreement, the Company shall have timely
complied (without regard to any extensions) with all filing and reporting
obligations under the federal securities laws; and (c) the Company is in
compliance with all requirements in order to maintain quotation on the Principal
Market (including reporting requirements under the 1934 Act).
7.1.14.          Buyer shall have received evidence reasonably acceptable to
Buyer to the effect, and the Company shall be deemed to have represented and
warranted to the Company, that immediately after giving effect to the Closing
(including the issuance of shares of Common Stock to the Additional Investors
and to the Major Stockholders as contemplated hereon), Buyer shall own no less
than (i) 258.3% of the issued and outstanding voting stock of the Company, (ii)
no less than 35.9% of the Company's issued and outstanding shares of capital
stock (assuming conversion of all Preferred Stock to Common Stock at Closing)3,
and (iii) no less than 32.7% of all the capital stock of the Company on an as
converted, fully diluted basis (including shares reserved and unissued for
options and warrants and assuming full conversion of all outstanding preferred
stock to Common Stock at Closing).
7.1.15.          No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise materially adversely
affect any of the transactions contemplated by the Transaction Documents.
7.1.16.          Since the date of execution of this Agreement, no events or
series of related events shall have accrued resulting in a Material Adverse
Effect, and the Company shall



--------------------------------------------------------------------------------

2 This number assumes each of Major Stockholders holds up to 9.99% of Common
Stock
3 Without giving effect to exercise of outstanding options and warrants
- 37 -

--------------------------------------------------------------------------------



          

not have filed nor be subject to any bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors instituted by or against the Company.
7.1.17.          The Company shall have all certificates, marks and other
registrations necessary under all applicable laws to sell any and all products
of the Company in the United States and any other countries in which the
Company's products are being sold as of the date hereof, the absence of which,
either individually or in the aggregate, would be reasonably likely to have a
Material Adverse Effect.
7.1.18.          The Company shall have delivered to Buyer evidence that the
landlord of each Company Real Property has consented to the change in control
over the Company contemplated by this Agreement, and that all other consents to
the transactions contemplated by this Agreement identified in Section 2.4 have
been obtained.
7.1.19.          The Company shall have delivered to Buyer such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement reasonably required to consummate the transactions contemplated
hereby.
8.          TERMINATION.
          8.1.          Termination.  Anything contained in this Agreement to
the contrary notwithstanding, this Agreement may be terminated at any time prior
to the Closing:
8.1.1.          By either Buyer or the Company if the Closing has not occurred
by June 30, 2018 (the "Last Closing Date") for reason other than a breach of
this Agreement by the terminating party;
8.1.2.          By the mutual written consent of Buyer and the Company;
8.1.3.          By Buyer in the event of any breach in any material respect by
the Company of any of its representations, warranties, covenants or agreements
contained herein if either (i) such breach cannot be cured, or (ii) if it can be
cured, such breach has not been cured prior to 5:00 p.m. on the date immediately
preceding the Last Closing Date;
8.1.4.          By the Company in the event of any breach by Buyer of any
representation, warranty, covenant or agreement contained herein if either (i)
such breach cannot be cured or (ii) if it can be cured, such breach has not been
cured prior to 5:00 p.m. on the date immediately preceding the Last Closing
Date;
8.1.5.          By Buyer if the Company Stockholder Approval has not been
obtained by the Last Closing Date;
8.1.6.          By Buyer or the Company if any court of competent jurisdiction
in the United States or other governmental entity will have issued a final and
non-appealable order, decree or ruling permanently restraining, rejoining or
otherwise prohibiting the consummation of any material transaction contemplated
herein; or
- 38 -

--------------------------------------------------------------------------------



          

8.1.7.          By the Buyer if the Board (or a committee thereof) shall have
made a Change of Recommendation, unless prior to such termination the Company
Stockholder Approval has been obtained.
          8.2.          Consequences of Termination.
8.2.1.          Except as otherwise expressly set forth in this Agreement, if
this Agreement is terminated pursuant to Section 8.1 all parties' respective
obligations hereunder shall then terminate, except that each party shall retain
the right to pursue any and all remedies available hereunder or otherwise
against any other party by reason of such other party's breach of any of its
representations, warranties or covenants herein prior to such termination, which
right shall survive the termination of this Agreement and shall remain in full
force and effect.
8.2.2.          If this Agreement is terminated pursuant to Section 8.1.5
(without a Change of Recommendation having occurred), then the Company shall pay
Buyer, by wire transfer of immediately available funds within two (2) Business
Days after such termination, a fee (the "Termination Fee") in the amount equal
to all of Buyer's Fees and Expenses (without a limit).
8.2.3.          If this Agreement is terminated by the Buyer pursuant to Section
8.1.7, then the Company shall pay Buyer, by wire transfer of immediately
available funds within two (2) Business Days after such termination, a fee  (the
"Breakup Fee") in the amount equal to the Termination Fee plus six hundred
thousand dollars ($600,000).
8.2.4.          Subject to the payment of the Termination fee and the Breakup
Fee (if applicable), the Company shall not be required to pay the Buyer's Fees
and Expenses pursuant to Section 9.12, provided, that, the payment of the
Termination Fee and the Breakup Fee (if applicable) shall not in any way affect
Buyer's right to seek damages for any breach by the Company of this Agreement
occurring prior to such termination.
9.          MISCELLANEOUS.
          9.1.          Governing Law; Jurisdiction; Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the other Transaction Documents shall be governed by the internal
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state courts of the State of Delaware, for the
adjudication of any dispute hereunder or under any of the other Transaction
Documents or in connection herewith or therewith or with any transaction
contemplated hereby or thereby or discussed herein or therein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such
- 39 -

--------------------------------------------------------------------------------



          

service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
          9.2.          Counterparts.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
          9.3.          Headings; Gender.  The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms "including,"
"includes," "include" and words of like import shall be construed broadly as if
followed by the words "without limitation." The terms "herein," "hereunder,"
"hereof" and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
          9.4.          Severability.  If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
          9.5.          Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the schedules and exhibits expressly attached hereto
and thereto supersede all other prior oral or written agreements between Buyer,
the Company, its affiliates and Persons acting on its behalf solely with respect
to the matters contained herein and therein, and this Agreement, the other
Transaction Documents, and the schedules and exhibits expressly attached hereto
and thereto contain the entire understanding of the parties solely with respect
to the matters covered herein and therein.  For clarification purposes, the
Recitals are part of this Agreement.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and Buyer. 
No waiver shall be effective unless it is in writing
- 40 -

--------------------------------------------------------------------------------



          

and signed by an authorized representative of the waiving party.  The Company
has not, directly or indirectly, made any agreements with Buyer relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
Buyer has not made any commitment or promise or has any other obligation to
provide any financing to the Company or otherwise.  As a material inducement for
Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that (i) no due diligence or other investigation or inquiry conducted by
Buyer, any of its advisors or any of its representatives, or any information
provided by or on behalf of the Company to Buyer shall affect Buyer's right to
rely on, or shall modify or qualify in any manner or be an exception to any of,
the Company's representations and warranties contained in this Agreement or any
other Transaction Document, provided, that, Buyer shall not be entitled to seek
damages for a breach of the Company's representations and warranties contained
in this Agreement or any other Transaction Document to the extent such damages
resulted from a breach of which Buyer had knowledge of prior to the date hereof
and (ii) unless a provision of this Agreement or any other Transaction Document
is expressly preceded by the phrase "except as disclosed in the SEC Documents,"
nothing contained in any of the SEC Documents shall affect Buyer's right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company's representations and warranties contained in this Agreement or any
other Transaction Document.
          9.6.          Notices.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered:  (i)
upon receipt, if delivered personally; (ii) when sent, if sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) when sent, if sent by
e-mail (provided that such sent e-mail is kept on file (whether electronically
or otherwise) by the sending party and the sending party does not receive an
automatically generated message from the recipient's e-mail server that such
e-mail could not be delivered to such recipient) and (iv) if sent by overnight
courier service, one (1) Business Day after deposit with an overnight courier
service with next day delivery specified, in each case, properly addressed to
the party to receive the same.  The addresses, facsimile numbers and e-mail
addresses for such communications shall be:
If to the Company:


STRATA Skin Sciences, Inc.
100 Lakeside Drive, Suite 100
Horsham, PA 19044
Telephone:          215.619.3200
Facsimile:
Attention:          Chairperson of the Board


With a copy (for informational purposes only) to:


Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103-4196
Email:          JWKauffman@duanemorris.com
- 41 -

--------------------------------------------------------------------------------





Telephone:          215.979.1227
Facsimile:          215.689.2724
Attention:          John W. Kauffman, Esq.


If to Buyer, to its address, facsimile number or e-mail address set forth below:


AGP SPV I, L.P.
c/o Accelmed Growth Parties, L.P.
c/o: Accelmed Growth Partners Management Ltd.
Hachoshlim St. 6th Floor
Herzliya Pituach, 46120
E-mail:  uri@accelmed.com
Facsimile:
Attention:          Uri Geiger, Managing Director


with a copy (for informational purposes only) to:


Pepper Hamilton LLP
1313 North Market Street, Suite 5100
Wilmington, DE  19899-1709
Facsimile: (302) 656-8865
E-mail:          straussb@pepperlaw.com
Attention:          Benjamin Strauss, Esq.
or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date and recipient facsimile number or (iii) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively.  A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
          9.7.          Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties and its successors and assigns,
including, as contemplated below, any assignee of any of the Purchased Shares. 
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Buyer.
          9.8.          No Third Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and its permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
          9.9.          Survival.  The representations, warranties, agreements
and covenants shall survive the Closing, except that if a claim is not made in
respect of a particular representation or
- 42 -

--------------------------------------------------------------------------------



          

warranty within two (2) years of the date hereof, such representation or
warranty will expire at such time.
          9.10.          Further Assurances.  Each party shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
          9.11.          Indemnification.
9.11.1.          In consideration of Buyer's execution and delivery of the
Transaction Documents and acquiring the Purchased Shares thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless Buyer,
its affiliates, and their respective stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons' agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnitees") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements,
(collectively the "Losses") incurred by any Indemnitee as a result of, or
arising out of, or relating to, any claim (whether direct or derivative) of a
breach of fiduciary duty by the Board (or any committee thereof), or by any
director or by any stockholder, in connection with this Agreement and the
transactions contemplated herein; provided, however, that the Indemnitees shall
not be entitled to seek indemnification under this Section 9.11 until the
aggregate amount of all Losses exceed $100,000 in the aggregate, and then the
Indemnitees shall only be entitled to indemnification for Losses in excess of
such amount; and provided, further, that the aggregate amount of all payments to
which the Indemnitees shall be entitled to receive pursuant to this Section 9.11
shall in no event exceed the Purchase Price.
9.11.2.          Without limiting the foregoing, in the event the Company incurs
Losses arising out of, or related to, any Retained Risk, then Buyer shall be
issued additional shares of Common Stock as compensation for such Losses based
on the following formula:
4AS = (LS*PBS)/1.08
"AS" means the total additional shares to be issued
"LS" means the Losses amount incurred with respect to a Retained Risk
"PBS" means the Buyer's percentage ownership of the Company's issued and
outstanding shares of capital stock immediately following Closing, assuming full
conversion of all Preferred Stock at Closing.



--------------------------------------------------------------------------------

4 For illustration purposes only, assuming Losses incurred for a Retained Risk
in the amount of $100,000, and Buyer holding 40% of the Company's issued and
outstanding shares of capital stock immediately following Closing, assuming full
conversion of all Preferred Stock at Closing, Buyer will be issued 37,037
additional shares.
- 43 -

--------------------------------------------------------------------------------





9.11.3.          The term "Retained Risk" means each of the following:
9.11.3.1.          Any Tax or other payment obligation by the Company under
Section 280G of the Code by reason of the transactions contemplated herein5.
9.11.3.2.          Sales Tax obligations to the State of New York for periods
prior to Closing paid after Closing in excess of $77,000;
9.11.3.3.          Any Losses incurred by reason of any matter described in
Schedule 2.15 of the Company's Disclosure Schedule6.
9.11.3.4.          Any amounts payable by the Company to any placement agent,
financial or investment advisors, or brokers, relating to or arising out of the
transactions contemplated by this Agreement, except for payment to (i) H.C.
Wainwright & Co., LLC in an amount not to exceed 4% of Purchase Price, and (ii)
payment to Fairmount Partners in an amount not to exceed $680,000.
9.11.3.5.          Legal fees incurred by the Company through the Closing in
connection with the transactions contemplated hereby, whether or not paid by the
Company prior to the date hereof, in excess of $400,000.
9.11.3.6.          Premiums in excess of $200,000 for tail insurance covering
pre-Closing directors and officers of the Company.
          9.12.          Fees and Expenses.  Except as otherwise provided in
this Agreement, each party to this Agreement shall bear all fees and expenses
incurred by such party in connection with, relating to or arising out of the
negotiation, preparation, execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated herein, including
financial advisors', attorneys', accountants' and other professional fees and
expenses, whether or not the Closing shall have occurred; provided, that the
Company shall reimburse Buyer for its legal, consulting, due diligence and
administrative costs related to the transactions contemplated herein, including
the reasonable legal fees, disbursements and related charges of Buyer's counsel
(the "Buyer's Fees and Expenses") in an aggregate amount not to exceed four
hundred thousand dollars ($400,000), plus an amount equal to the "Excess Company
Counsel Fees",  at the earliest of (i) the Closing, or  (ii) the termination of
this Agreement for any reason other than by reason of a breach of this Agreement
by Buyer.  Without limiting the generality of the foregoing, at Closing Buyer
may set-off the Buyer's Fees and Expenses against the Purchase Price.  The term
"Excess Company Counsel Fees" means the lower of $100,000, and the fees incurred
by the Company through the Closing in connection with the transactions
contemplated hereby in excess of $300,000.



--------------------------------------------------------------------------------

5 For avoidance of doubt, excluding Dolev Rafaeli
6 Dealing with exceptions to the Sarbanes-Oxley reps
- 44 -

--------------------------------------------------------------------------------





          9.13.          Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party. 
No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty.  Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock shall be automatically adjusted for
stock dividends, stock splits, stock combinations and other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.
          9.14.          Remedies.  Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.  Furthermore, the parties recognize that in the
event any party fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the other party.  The parties agree therefore that either
party shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.  Without limiting the
generality of the foregoing, either party shall have the right to seek specific
performance of this Agreement, including the Closing and the performance by the
other party of all other actions contemplated herein.
          9.15.          Exercise of Right.  No delay or omission to exercise
any right, power, or remedy accruing to any party upon any breach or default of
another party under this Agreement shall impair any such right, power, or remedy
of such party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent, or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing or as provided in this Agreement.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
[signature pages follow]
- 45 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of Buyer and the Company has caused its signature page
to this Agreement to be duly executed as of the date first written above.
COMPANY:


STRATA SKIN SCIENCES, INC.




By:      /s/ LuAnn Via                                                 
Name:    LuAnn Via                                    
                                  
Title:   Chairperson                                                      


BUYER:


ACCELMED GROWTH PARTNERS, L.P.
By: Accelmed Growth Partners Management Ltd.,
its Manager






By:     /s/ Uri Geiger                                     
Name:          Uri Geiger                                    
Title:          Managing Director                     


[Signature page to Securities Purchase Agreement]

--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS
Defined Term
Section
1933 Act
Recitals
1934 Act
Section 2.6
8-K Filing
Section 4.9
Additional Investors
Section 7.1.3
Agreement
Preamble
Acquisition Proposal
Section 4.13.7
Board
Recitals
Board Recommendation
Section 4.3.5
Breakup Fee
Section 8.2.3
Business Day
Section 1.2
Buyer
Preamble
Buyer Affiliates
Section 4.15.1
Buyer's Fees and Expenses
Section 9.12
Bylaws
Section 2.17
Certificate of Incorporation
Section 2.17
Chairman
Section 4.14
Change of Recommendation
Section 4.13.4
Closing
Section 1.2
Closing Date
Section 1.2
Code
Section 2.31
Common Stock
Recitals
Company
Preamble
Company Disclosure Schedule
Section 2
Company Intellectual Property
Section 2.25.1
Company Product
Section 2.26.1
Company Real Property
Section 2.24
Company Stockholder Approval
Section 2.2
Company Stockholders Meeting
Section 4.3.1
Competent Authority
Section 2.26.1
Due Diligence Investigation
Section 4.2
Eligible Market
Section 4.8
Environmental Laws
Section 2.28
EU Regulatory Entity
Section 2.26.1
FDA
Section 2.26.1
Hazardous Materials
Section 2.28
Healthcare Laws
Section 2.27
Indebtedness
Section 2.11
Insolvent
Section 2.11
Knowledge
Section 2.25.4
Last Closing Date
Section 8.1.1
Losses
Section 9.11

Index of Defined Terms- 1

--------------------------------------------------------------------------------





Major Stockholders
Section 7.1.2
Material Adverse Effect
Section 2.1
Medical Regulation
Section 2.26.1
NASDAQ Letters
Section 2.13
Non-Affiliates Stock
Section 4.15.1
Other Required Company Filing
Section 4.3.2
Person
Section 2.1
Personal Information
Section 2.30
Plan
Section 2.46
Press Release
Section 4.9
Principal Accelmed Director
Section 4.14.1
Principal Market
Recitals
Proxy Statement
Section 4.3.2
Purchase Price
Section 1.1
Purchased Shares
Section 1.1
Rafaeli
Section 7.1.3
Registrable Securities
Section 2.5
Registration Rights Agreement
Section 7.1.5
Registration Statement
Section 2.2
Regulation D
Recitals
Related Person Transaction
Section 4.15.1
Reporting Period
Section 4.5
Rule 144
Section 3.7
SEC
Recitals
SEC Clearance Date
Section 4.3.5
SEC Documents
Section 2.10
Stockholders Undertakings
Section 7.1.2
Subsidiaries
Section 2.1
Superior Proposal
Section 4.13.7
Tax
Section 2.31.1
Tax Returns
Section 2.31.1
Termination Fee
Section 8.2.2
Transaction Documents
Section 2.2
   











Index of Defined Terms- 2
 